Exhibit 10.5

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

AMENDED AND RESTATED LEASE AGREEMENT

This Amended and Restated Lease Agreement (“Lease”), dated for reference
purposes only June 30, 2006, is made by and between DIGITAL CENTREPORT, L.P., a
Texas limited partnership (“Lessor”), and SAVVIS COMMUNICATIONS CORPORATION, a
Missouri corporation (“Lessee”) (collectively the “Parties,” or individually a
“Party”).

BACKGROUND

A. The Parties previously entered into that certain Purchase and Sale Agreement
as of June 30, 2006 (“Agreement”) pursuant to which Lessee is to convey and
Lessor is to acquire the Premises (as hereafter defined).

B. It is a condition to the consummation of the closing under the Agreement that
Lessor and Lessee enter into a lease pursuant to which Lessee leases from Lessor
and Lessor leases to Lessee the Premises on the terms and conditions set forth
in this Lease effective as of the closing date under the Agreement.

C. As of the closing date under the Agreement, there is in effect a certain
lease having an effective date of August 3, 2000 by and between CentrePort
Properties, Inc. (“CentrePort”) as landlord, and Exodus Communications, Inc.
(“Exodus”), predecessor in interest to SAVVIS Communications Corporation, a
Missouri corporation (“SAVVIS”), successor by merger to SAVVIS, Inc., a Delaware
corporation, as tenant, as amended by First Amendment to Lease having an
effective date of August 3, 2000 by and between CentrePort and Exodus, as
further amended by Second Amendment to Lease having an effective date of
February 28, 2001 by and between CentrePort and Exodus, as further amended by
Third Amendment to Lease effective             , 2002 (sic) by and between
CentrePort and Exodus, and as further amended by Letter Agreement dated
April 28, 2004 by and between CentrePort and SAVVIS, as tenant and successor to
Exodus ( “Original Lease”) which, concurrent with the closing under the
Agreement, has been assigned to Lessor hereunder by SAVVIS Communications
Corporation, as landlord and successor in interest to CentrePort pursuant to
that certain assignment and assumption agreement dated as of June between SAVVIS
Communications Corporation as landlord, assignor and Digital CentrePort, L.P. as
successor landlord and assignee.

D. The Lessor and Lessee desire to amend and restate the Original Lease with
this Lease on the terms and conditions reflected herein such that, from and
after the Commencement Date, THIS LEASE AMENDS, RESTATES AND SUPERSEDES THE
ORIGINAL LEASE IN ITS ENTIRETY.

1. BASIC PROVISIONS (“BASIC PROVISIONS”).

1.1 Definitions.

1. Additional Rent: All Real Property Taxes, insurance premiums and deductibles,
costs, expenses, and other amounts which Lessee is required to pay to Lessor and

 

-1-



--------------------------------------------------------------------------------

costs and expenses, if any, incurred or paid by Lessor pursuant to this Lease
(other than Fixed Rent), together with every fine, penalty, interest and cost
which may be added in accordance with this Lease for non-payment or late
payment.

2. Additional Data Center Fixtures. Any items similar to Critical Fixtures or
Utility Installations installed in the Premises by Lessee at its cost (and not
in any way funded or paid for by Lessor).

3. Agreed Use: General office and any computer data and/or telecommunications
center purposes and/or the provision of managed hosting and IP services and/or
colocation services to Lessee’s subtenants customers using the Premises and the
use by such customers and subtenants of such services (collectively, “Data
Center Purposes”) and/or, as to the space described in Paragraph 7.5, for
office/warehouse/distribution purposes until such time as such time , if at all,
that such space as described in Paragraph 7.5 is used for Data Center Purposes
in which event, from any after use of such space for Data Center Purposes, such
space may only be used for Data Center Purposes, and in any case for all
purposes necessary and/or appropriate to enable Lessee and its subtenants and
customers to be able to use the Premises for Data Center Purposes, (e.g. use of
the roof for installation of equipment, conduits, risers, fiber entrances
piping, plenum and all other components of an systems serving the Premises)
subject to Paragraph 6.

4. Broker: The Staubach Company which has been compensated in connection with
the Agreement and is not entitled to any additional compensation in connection
with this Lease.

5. Building 2 Funding. The funding of Tenant Improvements that Lessor may
provide pursuant to Paragraph 7.5.

6. Critical Fixtures: The Equipment listed on Exhibit E including, without
limitation, all installed fuel tanks, generators, HVAC units, air-conditioners,
power distribution units, computer room air conditioners, risers, antennas,
satellite dishes, pads, raised flooring, and similar installed fixtures and
appurtenances serving the Building 1 Data Center as of the Lease Commencement
Date (and any Replacements therefor made from time to time during the Term) but
excluding Excluded Equipment, Excluded Intangible Property and any Removable
Obsolete Items that Lessee has removed from the Premises.

7. Excluded Equipment: The items listed on Exhibit F including, without
limitation, all furniture, trade fixtures, satellite communications dish and
equipment, racks, servers, routers, computer and other similar moveable
equipment in all cases existing at the Premises as of the Lease Commencement
Date or brought onto the Premises after the Lease Commencement Date by Lessee,
its subtenants and/or Lessee’s customers and any Lessee Owned Alterations
installed by Lessee at its cost and all replacements thereof but specifically
excluding any Additional Data Center Fixtures.

8. Excluded Intangible Property: The items listed on Exhibit G

 

-2-



--------------------------------------------------------------------------------

9. Exhibits: The following Exhibits and Schedules all of which are deemed
incorporated herein by this reference:

Exhibit A-1 - Land

Exhibit A-2 – Site Plan

Exhibit B – Work Letter

Exhibit C – Legal Description for Adjacent Developable Land

Exhibit D – State/Local Law Provisions

Exhibit E – Critical Fixtures

Exhibit F – Excluded Equipment

Exhibit G – Excluded Intangible Property

10. Extension Option: As defined in Paragraph 3.2.

11. Extension Term: Any of the three sixty (60) month periods described in
Paragraph 3.2 that become effective upon an effective exercise by Lessee of its
Extension Option.

12. Fixed Rent: As defined in Paragraph 1.5

13. Improvements: The (i) single story fully improved data center containing
approximately 109,500 square feet of space (“Building 1 Data Center”); (ii) two
story office annex containing approximately 38,700 square feet of space for
office and conference facilities (the “Annex”); (iii) single story currently
unimproved warehouse space containing approximately 115,500 square feet of space
(“Building 2”); and (iv) all fixtures, appurtenances and site improvements,
lighting, electrical, power, installed communications, fire protection,
security, mechanical, plumbing and heating, ventilation and air conditioning
systems now or in the future, on or serving or used in connection with the
operation of the Building 1 Data Center, the Annex and/or Building 2 or any
other portion of the Premises other than the Excluded Equipment and the Excluded
Intangible Property.

14. Initial Term: The period commencing upon the Lease Commencement Date and
ending on the day prior to the fifteenth (15th) anniversary of the Commencement
Date (“Expiration Date”) subject to extension pursuant to Paragraphs 3.1 and
3.2.

15. Insuring Party: Lessor unless otherwise specified in this Lease.

16. Land: That certain lot or parcel of real estate located at 14901 FAA
Boulevard, Fort Worth, Texas, consisting of approximately 11.47 acres as more
fully described on Exhibit A-1 attached hereto and depicted on the site plan
attached hereto as Exhibit A-2.

17. Lessor Mortgage: Any mortgages, deeds of trust or any other similar
hypothecations hypothecation or security device on the Premises or any portion
thereof securing a Lender’s Loan, regardless of whether or not such instrument
or agreement is recorded. For the avoidance of doubt, the parties acknowledge
and agree that the term “Mortgagee” shall refer to any current Lender and future
Lender and any person or entity who acquires the Premises as a

 

-3-



--------------------------------------------------------------------------------

result of or through any foreclosure of the Lessor Mortgage or the grant of deed
in lieu of foreclosure, and the term “Loan” shall refer to any a loan
outstanding which is secured by the Premises and “Lender” shall refer to any
person or entity to whom Lessor is indebted under a Loan.

18. Lease Commencement Date: As of June 30, 2006.

19. Lease Default Rate: [***], but shall not exceed the maximum rate allowed by
law. It is the intention of the parties hereto to conform strictly to the
applicable usury Laws, and whenever any provision herein provides for payment by
Lessee to Lessor of interest at a rate in excess of the highest legal rate
permitted to be charged in the State of Texas, such rate herein provided to be
paid shall be deemed reduced to such highest legal rate and if previously paid,
shall be refunded to Lessee by Lessor within ten (10) days of demand therefor.

20. Lessee: SAVVIS Communications Corporation, a Missouri corporation

 

21. Lessee Business Address:

  

SAVVIS Communications Corporation

1 Savvis Parkway

Town & Country, Missouri 6307

Attention: Chief Legal Officer

Facsimile:                                 

22. Lessee Owned Alterations: Tenant Improvements (as defined under the Work
Letter) not paid for by Lessor under Paragraph 7.5

23. Lessor: Digital Centreport, L.P., a Texas limited partnership

 

24. Lessor Business Notice and Address:

  

600 West 7th Street, Suite 510

Los Angeles, CA 90017

Attn: Chris Kenney

Facsimile: (213) 688-2811

25. Intentionally Omitted.

26. Non Removable Items: (i) Tenant Improvements if paid for by Lessor pursuant
Paragraph 7.5, (ii) Permitted Alterations and Restricted Alterations; and
(iii) Critical Fixtures, other than to the extent constituting (a) Lessee Owned
Alterations, (b) Excluded Equipment, or (c) Removable Obsolete Items.

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-4-



--------------------------------------------------------------------------------

27. Permitted Alteration: Any (i) alteration, change, addition, improvement,
installation, reconstruction or replacement of, to or in any part of the
Premises (“a Project”) when the cost to effect such Project is less than [***];
(ii) any Excluded Equipment; and (iii) the removal of Removable Obsolete Items
and the installation of Permitted Obsolete Item Replacements.

28. Permitted Obsolete Item Replacement(s): An item replacing a Removable
Obsolete Item that Lessee has in fact removed from the Premises that (x) does
not materially and adversely diminish the value of the Premises as the Premises
existed when the Removable Obsolete Item so replaced was in-place at the
Premises and (y) contributes to the functionality of the data/telecommunications
center portion of the Premises as a first class data/telecommunications center
in a manner equivalent (taking into account then current technology) to the
contribution that the Removable Obsolete Item made to the functionality of the
data/telecommunications center portion of the Premises as a first class
data/telecommunications center.

29. Premises: The Land, the Improvements, Utility Infrastructure, Utility
Installations, Critical Fixtures, (in all cases, other than Excluded Property)
and all rights, easements, rights of way, and other appurtenances thereto.

30. Real Property Tax Exclusions: Any and all federal, state or local
(i) franchise, capital stock or similar taxes, if any, of Lessor (unless in lieu
of or a substitute for any other tax or assessment upon or with respect to any
of the Premises which, if such other tax or assessment were in effect on the
Lease Commencement Date, would be payable by Lessee hereunder or by Applicable
Requirements), (ii) income, excess profits or other taxes, if any, of Lessor,
determined on the basis of or measured wholly or in part by Lessor’s net income
(unless in lieu of or a substitute for any other tax or assessment upon or with
respect to any of the Premises which, if such other tax or assessment were in
effect on the Lease Commencement Date, would be payable by Lessee hereunder or
by Applicable Law), (iii) any estate, inheritance, succession, gift, capital
levy or similar taxes of Lessor, (iv) taxes imposed upon Lessor under Paragraph
59A of the Internal Revenue Code of 1986, as amended, or any similar state,
local, foreign or successor provision, (v) any amounts paid by Lessor pursuant
to the Federal Insurance Contribution Act (commonly referred to as FICA), the
Federal Unemployment Tax Act (commonly referred to as FUTA), or any analogous
state unemployment tax act, or any other payroll related taxes, including, but
not limited to, any required withholdings relating to wages, (vi) any taxes in
connection with the transfer or other disposition of any interest, other than
Lessee’s (or any person claiming under Lessee), in the Premises or this Lease,
to any person or entity, including, but not limited to, any transfer, capital
gains, sales, gross receipts, value added, income, stamp, real property gains or
withholding tax (unless attributable to a Breach or unless such transfer is to
Lessee or a person designated by Lessee), or (vii) any tax that would not have

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-5-



--------------------------------------------------------------------------------

been imposed but for the failure of Lessor to comply with certification,
information, documentation or other reporting requirements applicable to Lessor,
if compliance with such requirements is required by statute or regulation of the
relevant taxing authority as a precondition to relief or exemption from such
tax, and (viii) any interest, penalties, professional fees or other charges
relating to any item listed in clauses (i) through (vii) above.

31. Real Property Taxes: Other than Real Property Tax Exclusions, any form of
real estate tax or assessment; general, special, ordinary or extraordinary, or
rental levy or tax (other than inheritance, gift, personal income or estate
taxes); improvement bond; fees and/or charges assessed or otherwise payable
under any community facilities district, metro district, special service
district or any other special taxing district or authority; rent tax, and/or
license fee imposed upon or levied against any legal or equitable interest of
Lessor in the Premises, Lessor’s right to other income therefrom, and/or
Lessor’s business of leasing, by any authority having the direct or indirect
power to tax, including any city, state or federal government, or any school,
agricultural, sanitary, fire, street, drainage or other improvement district
thereof and any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring prior to and/or during the Term of this
Lease, including but not limited to, a change in the ownership of the Premises
or completion of construction thereon.

32. Removable Obsolete Item(s): An item of Utility Installations and/or Critical
Fixtures (other than an item of Excluded Property) that (i) Lessor and Lessee
have mutually agreed has become obsolete and is not then necessary for the
functionality of the data/telecommunications center portion of the Premises as a
first class data/telecommunications center (taking into account then current
technology), and (ii) the removal of which Lessor acknowledges in writing to
Lessee will not materially and adversely diminish the value of the Premises as
the Premises exist with such item retained in-place at the Premises.

33. Renewal Option(s): The Lessee shall have the right to extend the Initial
Term of this Lease on and subject to the terms and conditions of Paragraph 3.2
of this Lease.

34. Replacements: Any Permitted Obsolete Item Replacement and any other
replacement of any Critical Fixtures, or Utility Installations, or Utility
Infrastructure which do not comprise Excluded Equipment.

35. Restricted Alterations: Any alteration, change, addition, improvement,
installation, reconstruction or replacement of, to or in any part of the
Premises which is not a Permitted Alteration.

 

36. Lessee Notice Address:

  

SAVVIS Communications Corporation

12851 Worldgate Drive

Herndon, Virginia 20170

Attention: VP Procurement

Facsimile:                         

  

with copy to:

12851 Worldgate Drive

Herndon, Virginia 20170

Attention: Chief Legal Office

Facsimile: 702-234-8374

 

-6-



--------------------------------------------------------------------------------

37. Term: The Initial Term and any Extension Term thereof which becomes
effective pursuant to Paragraph 3.2.

38. Utility Installations: All floor and window coverings, air lines, power
panels, electrical distribution, security and fire protection systems,
communication systems, lighting fixtures, fencing and all mechanical, electrical
and plumbing equipment other , plumbing, and fencing in or on the Premises and
all replacements thereof.

39. Utility Infrastructure: All utility infrastructure used in or located on the
or in connection with the Premises, including, without limitations, all duct
banks, conduits, piping, handholes, manholes, and similar appurtenances located
on said property and all fiber, power, and other utility lines running through
said property not dedicated to the City of Ft. Worth or owned by a third party
and all replacements thereof.

40. Yahoo Sublease: Amended and Restated Sublease and Services Agreement by and
between Lessee and Yahoo executed by Lessee on October 5, 2004, and executed by
Yahoo on February 28, 2005.

1.2 Original Lease Waiver: Lessee further acknowledges and agrees that,
notwithstanding anything to the contrary contained in the Original Lease, Lessee
excuses Lessor from any further obligations under the Original Lease and waives
any and all claims which Lessee may have against Lessor under the Original
Lease.

1.3 Fixed Rent for Building 1 Data Center:

 

Period

   Annual Fixed Rent per
square foot per month   Fixed Rent per month
(monthly) Commencement Date through the first twelve (12) months of the Term.   
$ 30.00   $ 273,750.00 On each anniversary of the Commencement Date through the
Expiration Date, as the same may be extended pursuant to the terms of this
Lease.     
  Annual Fixed Rent shall
increase by 2.5%    
  Fixed Rent per month shall
increase by 2.5%

 

-7-



--------------------------------------------------------------------------------

Fixed Rent for the Annex:

 

Period

   Annual Fixed Rent
per square foot per month   Fixed Rent per month
(monthly) Commencement Date through the first twelve (12) months of the Term.   
$ 7.00   $ 67,375.00 On each anniversary of the Commencement Date through the
Expiration Date, as the same may be extended pursuant to the terms of this
Lease.     
  Annual Fixed Rent shall
increase by 2.5%    
  Fixed Rent per month shall
increase by 2.5%

Fixed Rent for Building 2:

 

Period

   Annual Fixed Rent
per square foot per month   Fixed Rent per month
(monthly) Commencement Date through the first twelve (12) months of the Term.   
$ 7.00   $ 22,575.00 On each anniversary of the Commencement Date through the
Expiration Date, as the same may be extended pursuant to the terms of this
Lease.     
  Annual Fixed Rent shall
increase by 2.5%    
  Fixed Rent per month shall
increase by 2.5%

In addition to the foregoing, provided Lessor is providing the Building 2
Funding, commencing upon the earlier to occur of (i) Substantial Completion of
the Tenant Improvements and (ii) the complete disbursement by Lessor of all
funds required to be disbursed under this Lease by Lessor for the Tenant
Improvements, in addition to all other amounts which Lessee is required to pay
under this Lease, Lessee shall be required to pay the Building 2 Additional
Annual Rent as provided in Paragraph 7.5.

2. PREMISES.

2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the Term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating rental, is an

 

-8-



--------------------------------------------------------------------------------

approximation which the Parties agree is reasonable and the rental based thereon
is not subject to revision.

2.2 Condition. Lessee and Lessor acknowledge and agree that Lessee has had
possession of the Premises under the Original Lease and Lessee accepts the
Premises in an AS-IS, WHERE LOCATED CONDITION as of the Lease Commencement Date.

2.3 Compliance. Lessor shall have no responsibility for any non-compliance with
all applicable laws, conditions, covenants or restrictions, conditional use
permits and other matters of record, building codes, regulations and ordinances
(individually an “Applicable Requirement” and collectively, “Applicable
Requirements”). Lessee is responsible for determining whether or not the zoning
is appropriate for Lessee’s intended use and for maintaining the Premises in
complete compliance with all Applicable Requirements. Notwithstanding anything
to the contrary contained in this Lease, Lessee shall have the right to protest
or contest any Applicable Requirement. Pending the determination of any such
protest or contest and provided all conditions set forth in the immediately
preceding sentence are at all times satisfied, Lessee shall not be obligated to
comply with the Applicable Requirement which is being protested or contested in
accordance with the immediately preceding sentence, if such non-compliance is
specifically permitted under Applicable Requirement.

2.4 Assignment of Warranties. Lessor and Lessee shall have the joint right to
pursue any rights which Lessor has under all transferable warranties, guaranties
and indemnities, express or implied, and similar rights which Lessor may have,
if any, as to the against any manufacturer, seller, engineer, contractor or
builder with respect to the Premises (including the roof and all systems at the
Premises and all improvements forming a part of the Premises) including, but not
limited to, any rights and remedies existing under contract or pursuant to the
Uniform Commercial Code. To the extent necessary for Lessee to pursue such
rights, Lessor shall reasonably cooperate with Lessee in connection therewith at
no cost or expense to Lessor (and all at Lessee’s cost) Notwithstanding the
foregoing to the contrary, Lessee shall not have the right to enforce any
warranties which Lessor is not entitled to transfer to Lessee; provided,
however, that upon Lessee’s request and in accordance with Lessee’s instructions
from time to time, Lessor shall enforce such warranties at Lessee’s cost. It is
agreed and understood that Lessee shall be responsible for managing to
completion at Lessee’s cost and expense, the roof repair matters in effect as of
the Lease Commencement Date and shall assign or transfer or cause to be assigned
or transferred all warranties relative to the roof of the Building 1 Data
Center, the Annex and Building 2.

2.5 No Merger. There shall be no merger of this Lease nor of the leasehold
estate created hereby with the fee estate in or ownership of the Premises by
reason of the fact that the same entity may acquire or hold or own (i) this
Lease or such leasehold estate or any interest therein and (ii) the fee estate
or ownership of any of the Premises or any interest therein. No such merger
shall occur unless and until all persons having any interest in (x) this Lease
or such leasehold estate and (y) the fee estate in the Premises including,
without limitation, Lender’s interest therein, shall join in a written, recorded
instrument effecting such merger.

 

-9-



--------------------------------------------------------------------------------

3. TERM.

3.1 Automatic Extension. Upon Substantial Completion of the Tenant Improvements
(as such terms are defined in the Work Letter attached hereto as Exhibit B) to
Building 2, the Expiration Date of the Initial Term of this Lease shall (i) if
the Building 2 Funding is used, be automatically extended to the date which is
one hundred eighty (180) months following the date that Substantial Completion
of the Tenant Improvements is achieved, and (ii) if only Lessee’s Funds (as
defined in Paragraph 7.5(a)(i)) are used, be automatically extended for the
Construction Period (as defined in Paragraph 7.5(a)(i)).

3.2 Extension Option. Lessee shall have the right to extend the Expiration Date
for up to three (3) consecutive periods of sixty (60) months each (each being a
“Renewal Option”) by serving Lessor prior written notice of the exercise of such
Option Term at least two hundred seventy (270) days prior to the then Expiration
Date (the “Renewal Option Exercise Deadline”) subject, however to the following
conditions:

3.2.1 The Renewal Option granted to Lessee in this Lease is personal to the
original Lessee, and cannot be assigned or exercised by anyone other than said
original Lessee other than pursuant to an assignment which is either permitted
to be effected without Lessor’s consent or requires such consent but as to which
Lessor has provided such consent; provided, as to any assignment other than
those that may be effected without Lessor’s consent, Lessor may elect to approve
such assignment on the condition that the Renewal Option is not assignable to
and shall not be deemed assigned to such assignee and in which case the Renewal
Option shall terminate following any such assignment.

3.2.2 Lessee shall have no right to exercise an Option: (i) during the time
Lessee is in Breach of this Lease, (ii) if Lessee is not in possession and/or
occupancy of at least fifty percent (50%) of the floor area of the Building 1
Data Center and Building 2 (it being agreed and understood that for purposes of
this Paragraph 3.2.2, the term “possession and/or occupancy” includes the
provision by Lessor of managed hosting and IP services and/or colocation
services to Lessee’s subtenants customers using the Premises) any portion of the
Premises; or (iii) Lessee did not exercise all previous Options (it being agreed
and understood that the period of time within which an Option may be exercised
by Lessee shall not be extended or enlarged by reason of Lessee’s inability to
exercise an Option because of the provisions of this Paragraph 3.2.2.

3.2.3 In the event Lessee does not exercise its renewal option by the applicable
Option Exercise Deadline and Lessor, after making diligent, good faith efforts
to enter into a lease with a new tenant for a term commencing, rent commencing
or any other rights or obligations of either Lessor or such tenant commencing
within ninety (90) days following the expiration of the Term, fails to enter
into such a lease, then Lessee shall surrender the Premises at end of the
Initial Term in accordance with Paragraph 7.6 (c) but Lessee shall continue to
pay Fixed Rent following the end of the Term at the then rate in effect for the
month in which the expiration of the Term occurs for ninety (90) days after the
expiration of the Term unless prior to the end of such ninety (90) day period,
Lessor has entered into a lease with a new tenant for a term commencing, rent
commencing or any other rights or obligations of either Lessor or such tenant
commencing during such ninety (90) day period in which event the foregoing
rental

 

-10-



--------------------------------------------------------------------------------

obligation shall cease as of the commencement of such term, rent or other rights
or obligations. This Paragraph 3.2.3 shall survive the expiration of the Term.

4. RENT.

4.1 Rent Defined. All obligations of Lessee under this Lease to pay money to
Lessor including, without limitation, Fixed Rent and Additional Rent
(collectively, the “Rent”).

4.2 Payments to Third Parties. Unless otherwise provided in this Lease, Lessee
shall pay directly to Lessor or, as applicable to third (3rd) parties as and
when due and payable pursuant to Lessee’s agreement or other arrangement with
the applicable third (3rd) party, all charges for matters that are the
responsibility of Lessee under this Lease including without limitation,
maintenance contracts, supply contracts, vendor contracts, gas, electricity,
light, heat, water, sewage, power, and other utility services, protective and
security services, telephone and other communications services, and for all
other public or private utility services, which shall be used, rendered or
supplied upon or in connection with the Premises or any part thereof, at any
time during the Term from and after the Lease Commencement Date. If Lessee shall
fail to pay any such charges when the same shall become due (after the
expiration of the applicable cure periods therefor), then Lessor, not sooner
than ten (10) days after notice to Lessee (except in the event of an emergency,
as reasonably determined by Lessor, in which case prior notice shall not be
necessary) of its intent to do so, may but shall not be obligated to, pay the
same on behalf of Lessee and shall be entitled to reimbursement for the same. In
addition, Lessee shall be required to pay a monthly property management fee of
[***] which amount shall increase by [***] on each anniversary of the
Commencement Date during the Term.

4.3 Payment. Upon execution and delivery of this Lease, Lessee shall pay the
Fixed Rent, prorated appropriately for the first month of the Initial Term.
Thereafter, Lessee shall cause payment of Fixed Rent and other Rent or charges,
as the same may be adjusted hereunder from time to time, to be received by
Lessor in lawful money of the United States, without offset or deduction (except
as specifically permitted in this Lease), on or before the day on which it is
due. Fixed Rent and other Rent or charges for any period during the Term hereof
which is for less than one (1) full calendar month shall be prorated based upon
the actual number of days of said month. Payment of Fixed Rent and other Rent or
charges shall be made to Lessor at its address stated herein or to such other
persons or place as Lessor may from time to time designate in writing.
Acceptance of a payment which is less than the amount then due shall not be a
waiver of Lessor’s

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-11-



--------------------------------------------------------------------------------

rights to the balance of such Fixed Rent and other Rent or charges, regardless
of Lessor’s endorsement or notation on any check so stating.

5. NET LEASE. This Lease is intended to be a “net” lease and the Rent shall be
net to Lessor during each year of the Term and all sums payable hereunder to
Lessor shall be paid without setoff, deduction or abatement except as otherwise
provided under this Lease. Subject to the provisions of this Lease, Lessee is
responsible for all costs and expenses related to the use, operation,
maintenance, and repair of the Premises during the Term, and except to the
extent specifically and explicitly provided in this Lease, LESSOR SHALL NOT BE
REQUIRED TO MAKE OR EFFECT ANY REPAIRS OR MAINTENANCE TO THE PREMISES OR TO
EXPEND ANY FUNDS RELATED TO THE USE OR OPERATION OF THE PREMISES, WHETHER
FORESEEN OR UNFORESEEN AND LESSEE EXPRESSLY WAIVES ANY CLAIM FOR SAME.

6. USE.

6.1 Use. Lessee shall use and occupy the Premises in compliance with Applicable
Requirements only for the Agreed Use, and for no other purpose. In no event
shall the Premises be used for any purpose or in any manner which violates any
legally enforceable covenants, conditions and restrictions encumbering the
Premises. Lessee shall not use or permit the use of the Premises in a manner
that is unlawful, creates property damage, waste or a nuisance, or that
illegally or unreasonably disturbs owners and/or occupants of, or causes damage
to neighboring properties. Lessor may not exercise any right it may have to vote
to amend or modify any matters of record or to vote to adopt or to encumber the
Premises or permit the Premises to be encumbered with or by any covenants,
restrictions, easement and/or agreements, other than a Lessor Mortgage, without
the prior written consent of Lessee which Lessee may withhold in its discretion
if such matter will or could materially adversely affect Lessee’s use of or
operations at the Premises, or will or could materially diminish Lessee’s rights
under this Lease or materially increase its obligations (including, without
limitation its costs) under this Lease as compared to Lessee’s rights and
obligations as if the Premises or Lessee were not subject to such matter;
provided, however, Lessor freely may encumber the Premises with Lessor
Mortgages.

6.2 Hazardous Substances.

(a) Use and Storage of Hazardous Substances. The term “Hazardous Substance” as
used in this Lease shall mean any hazardous, toxic or dangerous, substance,
material or waste whose presence, use, manufacture, disposal, transportation, or
release, either by itself or in combination with other materials, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated by any applicable governmental
authority, or (iii) a reasonable basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory.

 

-12-



--------------------------------------------------------------------------------

Hazardous Substances shall include, but not be limited to, PCB’s, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessor acknowledges that the Agreed Use of the Premises by Lessee
necessarily involves the presence, storage, use and transportation of Hazardous
Substances including, but not limited to, diesel fuel stored in underground and
above-ground storage tanks, batteries and cleaning agents as described in the
Phase I Environmental Site Assessment dated May 2006 prepared by GaiaTech,
Project No. A3210-610-0 (“Environmental Report”), a copy of which has been
provided to Lessor. Lessee shall be allowed to use, store and transport only
such Hazardous Substances and in such containers, vessels and quantities as
described in the Environmental Report or as reasonably becomes necessary during
the term of this Lease for the Agreed Use of the Premises by Lessee (or other
use approved in writing by Lessor per Paragraph 6.1). Lessee shall be
responsible for complying with all Applicable Requirements concerning such
Hazardous Substances including, but not limited to, obtaining any permits,
licenses, registrations or other authorizations required for Lessee’s use,
storage and transportation of such Hazardous Substances. Notwithstanding the
foregoing, Lessee shall not install after the Commencement Date any underground
storage tank for storage of Hazardous Substances without written consent of the
Lessor, which consent may not be unreasonably withheld, but may be conditioned
upon reasonable demonstration by Lessee that such underground storage tank will
not pose a material risk of damage to the public health or environment or of
liability to Lessor.

(b) Duty to Inform Lessor. Lessee shall promptly notify Lessor in the event it
discovers, becomes aware of or causes a Hazardous Substance Condition (as
defined at Paragraph 9.1) at, on, under or about the Premises and shall provide
Lessor with a copy of any report, notice, claim or other documentation which it
has concerning the presence of such Hazardous Substance Condition.

(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
sole cost and expense, perform any investigation or Remediation of Hazardous
Substance Condition required by governmental authority and/or Applicable
Requirements or otherwise necessary to prevent a material dimunition in the
market value or marketability of the Premises for sale or lease purposes, on or
under the Premises or neighboring properties, that was caused or materially
contributed to by Lessee or Lessee Parties, or pertaining to or involving any
Hazardous Substance brought onto the Premises beforeor during the Term of this
Lease or during any holdover period or period of occupancy of Lessee following
the Term, by, or for, Lessee or Lessee Parties, or, during the Term or any
holdover period or period of occupancy of Lessee

 

-13-



--------------------------------------------------------------------------------

following the Term, by any third party (other than Lessor, Lessor’s contractors
or Lessor Parties).

(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor,
Lessor’s employees, agents (the “Lessor Parties”) and Lessor’s Lender (as
defined in Paragraph 30 below) harmless from and against any and all loss of
rents and/or damages, liabilities, judgments, claims, expenses, penalties, and
attorneys’ and consultants’ fees incurred by or imposed upon Lessor or Lessor
Parties at any time before, during or after the Term of this Lease as a result
of or in connection with (i) Lessee’s or Lessee’s employees’, agents’,
consultants’, contractors’, invitees’ or customers (collectively, the “Lessee
Parties”) breach of any of the provisions of this Paragraph 6, or (ii) the
presence of Hazardous Substances on, under or about the Premises or other
property as a result of Lessee’s and/or any Lessee Parties’ activities or
failure to act. Lessee shall have no liability under this Lease with respect to
underground migration of any Hazardous Substance under the Premises from other
properties which Lessee did not contribute to or exacerbate. Lessee’s indemnity
obligation shall include, but not be limited to, injury to person, or damage to
property or the environment created by Lessee, and the cost of Remediation (as
defined in Paragraph 9.1(f) and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Paragraph
6.2 unless Lessor specifically agrees thereto in writing at the time of such
agreement and such agreement specifically identifies this Paragraph 6.2 of the
Lease.

(e) [reserved]

6.3 Compliance with Applicable Environmental Requirements. Lessee, at Lessee’s
expense, shall at all times comply with all laws, rules, orders, ordinances,
regulations and requirements of federal, state, county and municipal
governmental authorities pertaining to Lessee’s use, storage, transportation and
disposal of Hazardous Substances at the Premises or with respect to Lessee’s
operations at the Premises (“Applicable Requirements”) as now in effect or as
may hereafter come into effect during the Term. Lessee shall promptly Remediate
any Hazardous Substance Condition that Lessee or Lessee Parties cause or causes
before or during the Term of this Lease or which Lessee or Lessee Parties cause
during any holdover period or period of occupancy of Lessee following the Term.

6.4 Investigation and Remediation by Lessor. Lessor shall have the right, but
not the duty, to inspect the Premises, including testing of soils or
groundwater, at reasonable times and upon at least three (3) business days’
notice to determine whether Lessee is complying with the terms of this Paragraph
6. Lessor shall use its best efforts to minimize interference with Lessee’s
business operations and shall repair any damage to Lessee’s property resulting
therefrom. Lessee shall cooperate with Lessor in providing non-privileged
information and documents necessary for Lessor to evaluate Lessee’s compliance
with Applicable Requirements. All costs and expenses incurred by Lessor for

 

-14-



--------------------------------------------------------------------------------

such inspections shall be paid by Lessor, except that if such inspection
demonstrates that Lessee, or Lessee Parties have failed to comply with the
provisions of this Lease causing a Hazardous Substance Condition at or with
respect to the Premises, then such costs and expenses shall be paid by Lessee.
Lessor shall have the right to enter the Premises at reasonable times and upon
reasonable notice to Remediate, at its cost, any Hazardous Substance Condition
at or with respect to the Premises for which it is responsible under this Lease
or Applicable Environmental Requirements. Lessor may enter the Property to
perform Remediation of a Hazardous Condition caused or allegedly caused by
Lessee only if Lessee fails or refuses to do so after written demand by Lessor.

7. MAINTENANCE; REPAIRS; UTILITY INSTALLATIONS; TRADE FIXTURES AND ALTERATIONS.

7.1 Lessee’s Obligations.

(a) In General. Subject in all cases to the provisions of Paragraph 9 (Damage or
Destruction), and 14 (Condemnation), and Paragraph 7.6 (Surrender) and except to
the extent caused by the gross negligence or willful misconduct of Lessor, its
servants, employees, agents, contractors or invitees, and except for (i) changes
in the condition of same resulting from ordinary wear and tear to, and
(ii) repairs and replacements of any Removable Obsolete Item (the foregoing
being the “Maintenance Exceptions”), Lessee shall, at Lessee’s sole expense and
to the extent necessary and appropriate to keep and maintain in at least the
repair, condition and appearance existing on the Lease Commencement Date, the
Premises (including, without limitation, Critical Fixtures and Tenant
Improvements), and Utility Installations in at least the repair, condition and
appearance existing on the Lease Commencement Date, (whether or not the need for
such repairs occurs as a result of Lessee’s use, any prior use, the elements or
the age of such portion of the Premises), including, but not limited to, the
roof, the structural integrity of the exterior walls and the structural
integrity of the floor slab, all equipment or facilities, such as plumbing,
heating, ventilating, air-conditioning, electrical, lighting facilities,
boilers, pressure vessels, fire protection system, fixtures, walls (interior and
exterior), foundation, ceilings, roofs, the roof membrane, floors, floorings,
windows, doors, plate glass, skylights, landscaping, driveways, parking lots,
fences, retaining walls, signs, sidewalks and parkways located in, or on the
Premises. Lessee, in keeping the Premises in the condition as required above,
shall exercise and perform good maintenance practices, specifically including
the procurement and maintenance of the service contracts required by
Paragraph 7.1(b) below. Subject to the Maintenance Exceptions, Lessee’s
obligations shall include restorations, replacements or renewals when necessary
to keep the Premises and all Improvements thereon or a part thereof in the
condition as required above. Subject to the Maintenance Exceptions, Lessee
shall, during the Term of this Lease, keep the exterior appearance of the
Building in a condition and appearance consistent with the exterior

 

-15-



--------------------------------------------------------------------------------

appearance existing on the Lease Commencement Date, including, when necessary to
maintain such condition, the exterior repainting of the Building, if applicable.
Except for Maintenance Exceptions for which there is an obligation elsewhere
provided for in this Lease for Lessor to undertake and obligation, it is
intended by the Parties hereto that Lessor have no obligation, in any manner
whatsoever, to repair and maintain the Premises, or the equipment therein, all
of which obligations are intended to be that of the Lessee as provided in this
Lease subject to the Maintenance Exceptions. It is the intention of the Parties
that the terms of this Lease govern the respective obligations of the Parties as
to maintenance and repair of the Premises, and they expressly waive the benefit
of any statute now or hereafter in effect to the extent it is inconsistent with
the terms of this Lease.

(b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure and
maintain contracts, in form and substance reasonably satisfactory to Lessor,
with copies to Lessor, for, and with contractors specializing and experienced in
the maintenance of the following equipment and improvements, if any, if and when
installed on the Premises: (i) the building systems for which service contracts
are customarily available; (ii) Utility Infrastructure, (iii) elevators,
(iv) landscaping and irrigation systems, (v) roof covering and drains,
(vi) driveways and parking lots, and (vii) Critical Fixtures.

(c) [reserved]

(d) Lessor’s Election. If Lessee fails to meet any obligation set forth in this
Paragraph 7, Lessor may, after thirty (30) days’ written notice to Lessee and
failure of Lessee to cure during said period unless such failure is of a such a
nature that it cannot, with reasonable diligence be cured within such period
provided Lessee has commenced to effect such repair, replacement or other
maintenance within such thirty (30) day period and is diligently working toward
completing such repairs, replacement or other maintenance and continuing to
attempt to effect such repairs, replacement or other maintenance then the cure
period shall be extended by such period as may be required with the application
of reasonable diligence to cure such failure but without notice in the event of
an emergency, do whatever is necessary to cure such failure as may be
appropriate under the circumstances for the account of and at the expense of
Lessee. If an emergency exists, Lessor shall use reasonable efforts to notify
Lessee of the situation by phone or other available communication before taking
any such action to cure such failure. In the event Lessor is entitled to cure
such failure as provided under this Paragraph 7.1 (d) and does so, Lessee shall
reimburse Lessor within ten (10) business days of receipt of notice

 

-16-



--------------------------------------------------------------------------------

that Lessor has paid for such work plus a [***] administrative fee
(“Administrative Fee”) which shall constitute Additional Rent payable by Lessee
under this Lease and shall be paid by Lessee to Lessor on demand. In the case of
reimbursement of service contract costs, Lessor may invoice Lessee monthly to be
paid with Fixed Rent and other charges hereunder including any such
Administrative Fee that is payable by Lessee.

7.2 Lessor’s Obligations. Intentionally Omitted.

7.3 Permitted Alterations; Restricted Alterations.

(a) Lessor Consent; Lessee Owned Alterations and Utility Installations. Lessee
may freely make or cause to be made Permitted Alterations without the consent of
Lessor. Lessee shall obtain the prior written consent of Lessor to any
Restricted Alteration, which consent shall not be unreasonably withheld or
conditioned by Lessor and which shall be given or denied (and if denied with
reason therefor) within ten (10) days after submission by Lessee of a request
for such consent. Lessee may not effect any Permitted Alterations or any
Restricted Alterations unless and until (i) Lessee has obtained all applicable
governmental permits therefor, if any, and delivered copies of same to Lessor,
if any; (ii) Lessee has submitted to Lessor copies of all applicable plans and
specifications; (iii) Lessee has furnished Lessor with copies of both the
permits and the plans and specifications prior to commencement of the work; and
(iv) for work which is anticipated to cost more than [***] upon Lessor’s
request, delivery to Lessor of a lien and completion bond in an amount equal to
one and one-half times the estimated cost of such work and/or upon Lessee’s
posting additional security for the completion of such work. Any Permitted
Alterations or Restricted Alterations shall be performed in a workmanlike manner
with good and sufficient materials and in compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Lessee shall promptly upon completion furnish Lessor with as-built plans and
specifications for any Permitted Alterations or Restricted Alterations, whether
or not Lessor’s consent is required other than as to the installation of
Excluded Equipment, the removal of Removable Obsolete Items or the installation
of Permitted Obsolete Item Replacements or any other Permitted Alterations or
Restricted Alterations not customarily the subject of as-built plans and
specifications.

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-17-



--------------------------------------------------------------------------------

(b) Lessor Cooperation. At Lessee’s sole cost and without liability to Lessor,
Lessor agrees to cooperate with Lessee (including signing applications upon
Lessee’s written request) in obtaining any necessary permits, variances and
consents for any Permitted Alterations or any Restricted Alterations approved by
Lessor; provided none of the foregoing shall, in any manner, result in a net
reduction of access to or ingress to or egress from the Premises, a diminution
in the value of the Premises, a change in zoning or otherwise have an adverse
effect on the ability to use the Premises for Data Center Purposes or as to the
portion of the Premises described in Paragraph 7.5, as an
office/warehouse/distribution facility if not improved for Data Center Purposes.

(c) Lessee shall notify Lessor reasonably in advance of any removal of Removable
Obsolete Items or the installation of Permitted Obsolete Item Replacements.

7.4 Indemnification. Lessee shall discharge, (by payment or by filing the
necessary bond, or otherwise), any mechanics’, materialmen’s or other lien
against the Premises, arising out of any payment due for any for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises. Lessee shall give Lessor not less than ten (10) days’
notice prior to the commencement of any work in, on or about the Premises other
than the installation of Excluded Equipment, and Lessor shall have the right to
post notices of non-responsibility. If Lessee shall contest the validity of any
such lien, claim or demand, then Lessee shall, at its sole expense defend and
protect itself, Lessor and the Premises against the same and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof. If Lessor shall require, Lessee shall furnish a surety bond
in an amount equal to one and one-half times the amount of such contested lien,
claim or demand, indemnifying Lessor against liability for the same. If Lessor
elects to participate in any such action, Lessee shall pay Lessor’s attorneys’
fees and costs. The provisions of this Paragraph 7.3(c) shall survive the
expiration or earlier termination of this Lease.

7.5 Building 2 Tenant Improvements

(a) Lessor shall not unreasonably withhold, condition or delay its approval for
Tenant Improvements to Building 2 for a data center. Lessor acknowledges that
Lessee’s may improve Building 2, at a minimum, consistent with the
specifications and quality of the Building 1 Data Center. Lessee shall deliver
to Lessor and the TI Architect (as defined in the Work Letter) TI Design
Drawings (as defined in the Work Letter) detailing Lessee’s requirements for the
Tenant Improvements. Lessor shall deliver to Lessee the written objections,
questions or comments of Lessor and the TI Architect with regard to the TI
Design Drawings. Lessee shall cause the TI Design Drawings to be revised to
address such written comments and shall resubmit said drawings to Lessor. Such
process shall continue until Lessor has approved the TI Design Drawings and, if
the Parties have not already done so, the Parties shall execute the Work Letter.
Lessee agrees to reimburse Lessor for all of its costs in connection with the
design and construction of the Tenant Improvements (whether or not the same are
ultimately constructed) and any other costs incurred by Lessor under the Work
Letter either as an expense to be included

 

-18-



--------------------------------------------------------------------------------

in the Budget (as defined in the Work Letter) if Lessor provides the Building 2
Funding or promptly after demand therefor by Lessor if Lessee’s Funds (as
defined below) are used to fund the Tenant Improvements. Such Tenant
Improvements may, subject to the provisions of this Lease, be financed in either
in whole or in part with Lessee’s own funds or with funds that Lessee procures
from a third party (“Lessee Funds”) or with Building 2 Funding subject to the
following:

(i) In the event Lessee obtains the financing for such Tenant Improvements
without any Building 2 Funding, then Lessee shall construct or cause to be
constructed such Tenant Improvements consistent with the Work Letter and shall
be entitled to pledge, hypothecate or otherwise grant security interest in such
Tenant Improvements to Lessee’s lenders and Lessor will reasonably cooperate
with Lessee in order to allow Lessee to facilitate such construction and such
financing. In such event, provided Lessee completes such Tenant Improvements
during the first five (5) years of the Original Term, the Initial Term shall be
extended for a period (“Construction Period) equal to the lesser of twelve
(12) months or the period from the date on which Lessee obtains building permits
until Substantial Completion and Lessee shall be required to provide Lessor with
documentation confirming the Period promptly after Substantial Completion.
Further, in the event that Lessee obtains the financing for such Tenant
Improvements without any Building 2 Funding, then in such event, such Tenant
Improvements shall constitute Lessee Owned Alterations and at the end of the
Term, Lessee may elect to either (i) remove all and not less than all such
Lessee Owned Alterations and restore Building 2 to the condition in which it
existed prior to the installation of such Tenant Improvements or (ii) to
surrender such Lessee Owned Alterations at the end of the Term without any
warranty whatsoever in which event, notwithstanding anything to the contrary in
this Lease, Lessor is deemed to have waived any right to require Lessee to
remove same; or

(ii) In the event Lessee desires to utilize Building 2 Funds for all or a
portion of the Tenant Improvements (for a data center), then in such event, the
following conditions to such funding shall apply:

(1) Lessee and Lessor will execute the Work Letter.

(2) Notwithstanding anything to contrary contained in this Lease or in the Work
Letter, Lessor agrees that it will consider providing Building 2 Funding
provided Lessee and Lessor agree in writing on the all aspects of the Tenant
Improvements (including the TI Construction Drawings (as defined in the Work
Letter) and the Budget) within eighteen (18) months from the Lease Commencement
Date.

(3) Notwithstanding anything to the contrary in this Lease or the Work Letter,
in the event the Parties seek to develop the TI Construction Drawings and the
Budget and the Parties have not mutually agreed on same in the exercise of their
respective sole discretion as of the date which is eighteen (18) months after
the Lease Commencement Date, Lessor shall have no further obligations under this
Paragraph 7.5 or the Work Letter and Lessee promptly shall reimburse Lessor for
all costs and expenses incurred by Lessor in connection with the planning and
review

 

-19-



--------------------------------------------------------------------------------

by Lessor of the Tenant Improvements and any other costs incurred by Lessor
under the Work Letter.

(4) Notwithstanding anything to the contrary in this Lease or the Work Letter,
Lessor may approve or disapprove the TI Design Drawings, the TI Construction
Drawings and the Budget in its sole and absolute discretion.

(5) Tenant Improvements to the extent funded by Building 2 Funds shall belong to
Lessor and to the extent funded by Lessee Funds belong to Lessee and at the
termination or expiration of the Term, all Tenant Improvements shall become part
of and be surrendered with the Premises and belong to Lessor.

(c) Lessee acknowledges and agrees that Lessee shall be required to continue to
pay Rent for Building 2 during the construction of the Tenant Improvements
whether or not funded with Building 2 Funding or Lessee Funds. Lessee waives any
and all claims which Lessee may have against Lessor arising out of the
construction of the Tenant Improvements and Lessee’s loss of use of Building 2,
including, without limitation, any claim for an abatement of Rent.

(d) On the first day of each month during the Original Term (as the same shall
have been extended as a result of the construction of the Tenant Improvements)
following Substantial Completion (as defined in the Work Letter) of the Tenant
Improvements, Fixed Rent shall include the amount necessary to fully amortize in
equal monthly installments over the Amortization Period the TI Costs (as defined
in Paragraph 5(b) the Work Letter) with annualized interest at a rate equal to
[***] as of Substantial Completion of the Tenant Improvements plus [***]
(“Building 2 Additional Annual Rent”). As used herein, the “Amortization Period”
shall mean the [***] period following Substantial Completion of the Tenant
Improvements. Following Substantial Completion of the Tenant Improvements,
Lessor shall provide Lessee with written notice of the amount of the TI Costs
(as defined in the Work Letter) and the amount of the Building 2 Additional
Annual Rent.

The Parties acknowledge and agree that interest will accrue on funds disbursed
by Lessor on a monthly basis during the design and construction of the Tenant
Improvements at a rate equal to [***] in place at the start of construction plus
[***]. The monthly interest accrual will be based on the outstanding balance of
funds disbursed by Lessor for TI Costs as of the beginning of such month. The
interest accruals will accrue into and form part of the Budget and TI Costs.

(e) Notwithstanding anything contained in this Lease to the contrary, Lessor
agrees that it shall not transfer ownership of the Premises to a third party
unaffiliated with Lessor prior to Lessor’s completion of payment for the Tenant
Improvements unless until Lessor has provided Lessee with such assurances or
security as are reasonably necessary and appropriate to assure

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-20-



--------------------------------------------------------------------------------

that the financing to be provided by Lessor under this Paragraph 7.5 is and will
be available for so long as Lessor is required to do so under this Lease;
provided however, that in no event shall the obligations and prohibitions stated
in this paragraph continue past the date which is thirty-three (33) months after
the Lease Commencement Date.

7.6 Ownership; Removal; Surrender; and Restoration.

(a) Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Permitted Alterations (other than Excluded
Equipment), Restricted Alterations, Lessee Owned Alterations shall belong and be
the property of Lessee until the expiration or termination of this Lease at
which time such items shall be deemed part of the Premises and shall a belong to
and be surrendered to Lessor. Notwithstanding anything to the contrary in this
Lease, Excluded Equipment shall at all times belong to Lessee, its sublessees
and/or customers as the as the case may be, and may be removed by such Lessee,
such sublessee’s or customers at any time during the Term (or within sixty
(60) days thereafter); provided, however, in the event, at the end of the Term,
with respect to Building 2, Lessee may elect to remove the Lessee Owned
Alterations or any Additional Data Center Fixtures, in which case Lessee shall
be required to remove all Lessee Owned Alterations and Additional Data Center
Fixtures and restore Building 2 to shell condition (and in the event Lessee
elects not to remove all of the Lessee Owned Alterations and Additional Data
Center Fixtures, Lessor is deemed to have waived any right to require any
removal of same and the same shall be deemed abandoned and become the property
of Lessor).

(b) Removal of Non Removable Property; Removable Obsolete Items Prior to
Surrender. Notwithstanding anything to the contrary contained in this Lease, in
no event shall Lessee remove or permit the removal of any of the items
constituting Non-Removable Property at any time during the Term unless Lessee is
simultaneously replacing the same with a comparable item of at least equal
value. In no event shall Lessee remove or permit the removal of any of the
Non-Removable Property upon the expiration or earlier termination of this Lease.
Lessee will advise Lessor reasonably prior to the removal of any Removable
Obsolete Items to permit Lessor to have the opportunity to determine if Lessor
elects to take possession of any such Removable Obsolete Items. Lessor shall
have the right to direct how each item is disposed of and to receive any
consideration received from the disposal of the same. Notwithstanding anything
to the contrary in this Lease, Excluded Equipment shall at all times belong to
Lessee, its sublessees and/or customers as the as the case may be, and may be
removed by such Lessee, such sublessee’s or customers at any time prior to
surrender of the Premises.

 

-21-



--------------------------------------------------------------------------------

(c) Surrender/Restoration. At the expiration or other termination of this Lease,
Lessee shall surrender the Premises and all Non-Removable Items, including
without limitation, the Utility Infrastructure and Critical Fixtures (other than
Removable Obsolete Items that Lessee has removed), and all Permitted Alterations
and Restricted Alterations (other than Excluded Equipment) to Lessor in as good
order and condition as they were at the commencement of the Term or may be put
in thereafter in accordance with this Lease subject to reasonable wear and tear
and limited to Lessee’s obligations under Paragraph 9 (Damage or Destruction),
and 14 (Condemnation). As used in this Lease, “ordinary wear and tear” shall not
include any damage or deterioration that would have been prevented by good
maintenance practice. For the avoidance of doubt, the parties acknowledge and
agree that all Utility Infrastructure and Critical Fixtures, Tenant
Improvements, Additional Data Center Fixtures Additional Data Center Fixtures
(subject to the removal provisions under Paragraph 7.6(a) with respect to
Building 2 and it being agreed that Additional Data Center Fixtures may not in
any event be removed from Building 1) and all Permitted Obsolete Item
Replacements (other than Removable Obsolete Items that Lessee has removed) shall
remain upon and be surrendered with the Premises as a part thereof at the
termination or other expiration of the Term. All Permitted Alterations and
Restricted Alterations, shall become the property of Lessor and shall remain
upon and be surrendered with the Premises as a part thereof expiration or other
termination of the Term. Notwithstanding the foregoing, in the event Lessor
provides Lessee notice, at the time Lessor approves a Restricted Alteration,
that such alteration will be subject to removal upon the expiration or other
termination of the Term, then Lessee shall remove, at its sole cost and expense,
the applicable alteration(s), as directed by Lessor. Alterations, Excluded
Equipment and personal property of Lessee not so removed at the end of the Term
or within sixty (60) days after the expiration or other termination of the Term
for any reason whatsoever shall become the property of Lessor, and Lessor may
thereafter cause such alterations and other property to be removed from the
Premises. Lessor shall not in any manner or to any extent be obligated to
reimburse Lessee for any Additional Data Center Fixtures, Tenant Improvements,
Lessee Owned Alterations, Permitted Alterations, Restricted Alterations or other
property which becomes the property of Lessor as a result of such expiration or
other termination. The provisions of this Paragraph 7.6 shall survive the
expiration or other termination of this Lease.

(d) Lessee shall repair any damage resulting or caused by the removal of any
Excluded Equipment and shall restore the affected area of the Premises to the
condition existing immediately prior to such removal. Lessor and Lessee agree
that no such removal by Lessee shall be deemed or construed as an abandonment of
the Premises by Lessee, any law or Applicable Requirement to the contrary
notwithstanding.

 

-22-



--------------------------------------------------------------------------------

8 INSURANCE; INDEMNITY.

8.1 Payment For Insurance. Regardless of whether the Lessor or Lessee is the
Insuring Party, Lessee shall pay for (i) all insurance required to be maintained
by Lessee under Paragraph 8, and (ii) all insurance maintained by Lessor in
connection with the Premises. Premiums for policy periods commencing prior to or
extending beyond the Term of this Lease shall be prorated to correspond to the
Term of this Lease. Payment shall be made by Lessee to Lessor within ten
(10) days following receipt of an invoice for any amount due.

8.2 Liability Insurance.

(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability Policy of Insurance protecting Lessee and Lessor against
claims for bodily injury, personal injury and property damage based upon or
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing single limit coverage in an amount not less than [***]1 per occurrence
with an “Additional Insured-Managers or Lessors of Premises Endorsement” and
contain the “Amendment of the Pollution Exclusion Endorsement” for damage caused
by heat, smoke or fumes from a hostile fire. The Policy shall not contain any
intra-insured exclusions as between insured persons or organizations, but shall
include coverage for liability assumed under this Lease as an “insured contract”
for the performance of Lessee’s indemnity obligations under this Lease. The
limits of said insurance shall not, however, limit the liability of Lessee nor
relieve Lessee of any obligation hereunder. All insurance carried by Lessee
shall be primary to and not contributory with any similar insurance carried by
Lessor, whose insurance shall be considered excess insurance only. In addition,
Lessee shall obtain and keep in force excess or umbrella insurance in the amount
of [***] which shall comply in all respects with requirements set forth herein
for insurance. The amount of insurance required to be carried by Lessee shall be
subject to reasonable periodic increases specified by Lessor based upon the
recommendations of Lessor’s professional insurance advisers, the requirements of
Lessor’s Lender and other relevant factors. The liability insurance limits
required in Paragraph 8.2 (a) may be obtained by any combination of primary and
excess or umbrella liability insurance.

(b) Carried by Lessor. Lessor shall, at its option, maintain liability insurance
as described in Paragraph 8.2(a), in addition to, and not in lieu

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-23-



--------------------------------------------------------------------------------

of, the insurance required to be maintained by Lessee. Lessee shall not be named
as an additional insured therein.

8.3 Property Insurance – Building, Improvements and Rental Value.

(a) Building and Improvements. The Insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
groundlessor, and to any Lender(s) insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full replacement cost of the
Premises, as the same shall exist from time to time, or the amount required by
any Lessor’s Lender. If Lessor is the Insuring Party, however, Lessee Owned
Alterations and Utility Installations, Excluded Equipment, and Lessee’s personal
property and Lessee Owned Alterations shall be insured by Lessee under
Paragraph 8.4 rather than by Lessor. Such policy or policies shall insure
against all risks of direct physical loss or damage (including the perils of
flood and/or earthquake), including coverage for debris removal and the
enforcement of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause and waiver of subrogation. If such
insurance coverage has a deductible clause, the deductible amount shall not
exceed [***]per occurrence (except in the case of earthquake insurance), and
Lessee shall be liable for such deductible amount in the event of an Insured
Loss.

(b)Rental Value. The Insuring Party shall obtain and keep in force a policy or
policies in the name of Lessor, with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for not less than [***]. Said insurance shall
provide that in the event the Lease is terminated by reason of an insured loss,
the period of indemnity for such coverage shall be extended beyond the date of
the completion of repairs or replacement of the Premises, to provide for not
less than [***] loss of Rent from the date of any such loss. Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted [***] to reflect the projected Rent
otherwise payable by Lessee, for the next [***] period. Lessee shall be liable
for any deductible amount in the event of such loss. The deductible for such
Rental Value insurance shall be the same amount as that for the insurance to be
maintained under Paragraph 8.3 (a).

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-24-



--------------------------------------------------------------------------------

(c) Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

8.4 Lessee’s Property/Business Interruption Insurance.

(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Excluded Equipment, and Lessee Owned Alterations
and Utility Installations. Such insurance shall be full replacement cost
coverage with a deductible not to exceed [***] per occurrence. The proceeds from
any such insurance shall be used by Lessee first to reduce any outstanding
indebtedness under the existing credit agreement with Wells Fargo Foothill,
Inc., dated June 10, 2005 as same may be amended and then, any remaining
proceeds shall be used for the replacement of personal property, Excluded
Equipment and Lessee Owned Alterations and Utility Installations. Lessee shall
provide Lessor with written evidence that all such insurance is in force.

(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.

(c) Additional Insurance. In addition to the insurance required above, Lessee
shall maintain (i) Worker’s Compensation Insurance in the amount required by
applicable law; (ii) Employer’s Liability Insurance with a limit of not less
than [***] for bodily injury each accident; [***] for bodily injury by disease
for each person; and [***] for bodily injury by disease, policy limit.

(d) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.

8.5 Insurance Policies. Insurance required herein shall be provided by companies
duly licensed or admitted to transact business in the state where the Premises
are located, and maintaining during the policy term a “General Policyholders
Rating” of

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-25-



--------------------------------------------------------------------------------

at least A, X, or such other equivalent rating as set forth in the most current
issue of “Best’s Insurance Guide”. Neither party shall not do or permit to be
done anything which invalidates the required insurance policies. Each party
shall, prior to the earlier of the Commencement Date, deliver to the other
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of the required insurance. Lessee shall name Lessor and
its lender(s), as the case may be, as additional insureds as to the insurance to
be maintained by Lessee under Paragraph 8.2 (a). Each party shall receive, at
least thirty (30) days prior written notice of any material change, cancellation
or nonrenewal of such policies. Each party shall furnish the other party with
evidence of renewals or “insurance binders” evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand (or Lessee may order
such policy and pay the premium directly to the insurer. Such policies shall be
for a term of at least one year, or the length of the remaining Term of this
Lease, whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.

8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, and to provide evidence thereof.

8.7 Indemnity.

(a) Subject to Paragraph 8.6, except for Lessor’s negligence, or willful
misconduct of any Lessor Indemnitee or any contractor or invitee of Lessor and
not of Lessee and except respecting any matter related to, resulting from or in
connection with a breach by Lessor of its obligations under this Lease, Lessee
shall indemnify, protect, defend and hold harmless the Premises, Lessor and its
agents, employees, officers, directors, members, Lessor’s master or ground
lessor, partners, property managers and Lessor’s Lender (individually, a “Lessor
Indemnitee” and collectively, “Lessor Indemnitees”), from and against any and
all claims, and all damages (other than consequential, incidental or punitive
damages), liens, judgments, penalties, attorneys’ and consultants’ fees,
expenses and/or liabilities arises out of, involves, or in is connection with,
the use and/or occupancy of the Premises by Lessee. If any action or proceeding
is brought against Lessor by reason of any of the foregoing matters, Lessee
shall upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified. All of the indemnification obligations of Lessee set forth in this
Lease including, without limitation, the obligations set forth in this Paragraph
8.7 shall survive the expiration or earlier termination of this Lease.

 

-26-



--------------------------------------------------------------------------------

(b) Subject to Paragraph 8.6, except for Lessee’s negligence, or willful
misconduct of any Lessee Indemnitee or any contractor or invitee of Lessee and
not of Lessor and except respecting any matter related to, resulting from or in
connection with a breach by Lessee of its obligations under this Lease, Lessor
shall indemnify, protect, defend and hold harmless the Premises, Lessee and its
agents, employees, officers, directors, members, partners, property managers and
Lessee’s Lender (individually, a “Lessee Indemnitee” and collectively, “Lessee
Indemnitees”), from and against any and all claims, and all damages (other than
consequential, incidental or punitive damages), liens, judgments, penalties,
attorneys’ and consultants’ fees, expenses and/or liabilities for injury or
death to persons or damage to property occurring within or about the Premises
caused by the negligence of Lessor or Lessor Parties in connection with their
entry upon the Premises. If any action or proceeding is brought against Lessee
by reason of any of the foregoing matters, Lessor shall upon notice defend the
same at Lessor’s expense by counsel reasonably satisfactory to Lessee and Lessee
shall cooperate with Lessor in such defense. Lessee need not have first paid any
such claim in order to be defended or indemnified. All of the indemnification
obligations of Lessor set forth in this Lease including, without limitation, the
obligations set forth in this Paragraph 8.7 shall survive the expiration or
earlier termination of this Lease.

8.8 Exemption of Lessor from Liability. Lessor shall not be liable for damage to
the goods, wares, merchandise or other property of Lessee, Lessee’s employees,
contractors, invitees, customers, or any other person in or about the Premises,
whether such damage or injury is caused by or results from fire, steam,
electricity, gas, water or rain, or from the breakage, leakage, obstruction or
other defects of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or
lighting fixtures, or from any other cause, whether the said injury or damage
results from conditions arising upon the Premises or upon other portions of the
Building of which the Premises are a part, or from other sources or places.
Notwithstanding Lessor’s negligence or breach of this Lease, Lessor shall under
no circumstances be liable for injury to Lessee’s business or for any loss of
income or profit therefrom.

8.9 Lessor shall ensure that its lenders are not entitled to obtain any
insurance proceeds otherwise available to Lessor or relative to the Premises
unless and until this Lease is terminated; provided, however, such lender may
hold such funds in trust and act as a disbursing agent therefor provided the
disbursement of such funds is not subject to deduction, offset, abatement or any
other form of withholding that might otherwise be provided in such lenders loan
documents with Lessor and such Lenders shall be entitled to retain any excess
not required by Lessor to be expended pursuant to the terms of this Lease.

9. DAMAGE OR DESTRUCTION.

9.1 Definitions.

(a) “Premises Partial Damage” means damage or destruction to the Premises, other
than Lessee Owned Alterations and Utility Installations and other items such as
Additional Data Center Fixtures and Excluded Equipment which belong to Lessee
during the Term, which can reasonably be Restored in nine (9) months or less
from the date of the damage or destruction as determined pursuant to the
Completion Estimate. Lessor

 

-27-



--------------------------------------------------------------------------------

shall notify Lessee in writing within thirty (30) days from the date of the
damage or destruction as to whether or not the damage is Partial or Total.

(b) “Premises Total Destruction” means damage or destruction to the Premises,
other than Lessee Owned Alterations and Utility Installations and other items
such as Additional Data Center Fixtures and Excluded Equipment which belong to
Lessee during the Term, which cannot reasonably be Restored in nine (9) months
or less from the date of the damage or destruction as determined pursuant to the
Completion Estimate. Lessor shall notify Lessee in writing within thirty
(30) days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.

(c) “Insured Loss” means damage or destruction to the Premises, other than
Lessee Owned Alterations and Utility Installations and other items such as
Additional Data Center Fixtures and Excluded Equipment which belong to Lessee
during the Term, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.

(d) “Replacement Cost” means the cost to repair or rebuild the Improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.

(e) “Hazardous Substance Condition” means the release or presence of Hazardous
Substances into the soils, groundwater, surface water or structures of the
Premises at or above such levels or concentrations for which Remediation is
required pursuant to Applicable Requirements.

(f) “Remediation” means investigation, removal, treatment, disposal,
institutional controls and any other action necessary to address Hazardous
Substances in the environment so that any remaining Hazardous Substances are at
or below levels or concentrations acceptable for commercial property under
Applicable Requirements.

(g) “Restoration” or “Restored” means, following a casualty or Taking, the
restoration of the Premises (other than Excluded Equipment, Lessee Owned
Alterations, Utility Installations, Additional Data Center Fixtures, and other
items which belong to Lessee during the Term) to as nearly as possible its
value, condition and character immediately prior to such casualty or Taking, in
accordance with the provisions of this Lease, provided, however, in the event of
a Taking, the foregoing obligation shall take into account and be subject to the
limitations and constraints on such restoration obligation applicable to the
Premises (other than Excluded

 

-28-



--------------------------------------------------------------------------------

Equipment, Lessee Owned Alterations, Utility Installations, Additional Data
Center Fixtures, and other items which belong to Lessee during the Term) in the
condition which they exist following such Taking. Notwithstanding the foregoing,
such Restoration may depart from the exact condition of the Premises immediately
prior to the casualty or Taking, provided that (i) the use of the Premises
permitted under this Lease shall not be changed as a result of any such
Restoration, (ii) all such Restoration shall be performed in a good and
workmanlike manner, and shall be expeditiously completed in compliance with all
Applicable Requirements, and (iii) Lessor shall discharge all liens filed
against any of the Premises arising out of such Restoration, except to the
extent Lessee is responsible for the same.

(h) “Completion Estimate” means a good faith estimate by a reputable architect
or contractor with significant experience in constructing and/or reconstructing
data/telecommunication center facilities selected by Lessor and reasonably
approved or disapproved by Lessee by notice sent to Lessee within five
(5) business days after Lessor advises Lessee of Lessor’s choice for such
architect or contractor (and if disapproved, with reasons therefor) which
estimate shall indicate the period of time necessary to effect the Restoration
taking into account the time necessary to obtain all necessary building permits
and approvals, assuming that overtime will not be used, the effect of weather
and all other appropriate factors relevant to determining the applicable
reconstruction period. Failure by Lessee to respond to Lessor’s selection of a
an architect or contractor shall be deemed an acceptance of Lessor’s selection.

9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessee shall promptly contribute funds equal to the
amount of the deductible as and when required to complete said repairs, and
Lessor shall, at Lessor’s expense (subject to receipt of adequate insurance
proceeds and limited to the extent of the insurance proceeds so received),
effect Restoration (but not as to Excluded Equipment or Lessee Owned Alterations
and Utility Installations) as soon as reasonably possible and this Lease shall
continue in full force and effect; provided, however, that Lessee shall, at
Lessor’s election repair any damage or destruction the total cost to repair of
which is [***] or less. Lessee shall not be entitled to reimbursement of any
funds contributed by Lessee to effect such Restoration.

9.3 Partial Damage - Uninsured Loss. Notwithstanding anything to the contrary
contained herein, if a Premises Partial Damage occurs and such damage is not
completely covered (less any applicable deductible) by the insurance described
in

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 

-29-



--------------------------------------------------------------------------------

‘Paragraph 8.3(a), then Lessor may either (i) effect Restoration (but not as to
Excluded Equipment, Additional Data Center Fixtures or Lessee Owned Alterations,
Utility Installations and other items owned by Lessee during the Term) as soon
as reasonably possible at Lessor’s expense and this Lease shall continue in full
force and effect, or (ii) to give written notice to Lessee within sixty
(60) days after the date of the occurrence of such damage of Lessor’s intention
to terminate this Lease as of the date of the occurrence of such damage;
provided, however, in the event Lessor elects to terminate this Lease, Lessee
shall have the right in writing to Lessor within 15 days thereafter, at Lessee’s
option to effect such Restoration damage as soon as reasonably possible at
Lessee’s expense and this Lease shall continue in full force and effect
provided, the Term shall toll for a period equal to the period of Restoration,
not to exceed a maximum of 12 months. As a condition to effectuating such
Restoration, Lessor may require Lessee to provide Lessor with reasonably
adequate security to assure Lessor and its Lender, if any, of payment by Lessee
for the Restoration.

9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, at the election of Lessor, this Lease shall terminate
sixty (60) days following such Premises total Destruction. If the damage or
destruction was caused by the gross negligence or willful misconduct of Lessee,
Lessor shall have the right to recover Lessor’s damages from Lessee, to the
extent not covered by insurance required to be carried hereunder. If Lessor does
not elect to terminate this Lease, then the Premises Total Destruction shall be
treated as a Premises Partial Damage and the provisions of Paragraph 9.2 above
shall apply.

9.5 Damage Near End of Term. If at any time during the last year of this Lease
there is damage for which the cost to repair exceeds two (2) month’s Fixed Rent,
whether or not an Insured Loss, Lessor may terminate this Lease effective sixty
(60) days following the date of occurrence of such damage by giving written
termination notice to Lessee within thirty (30) days after the date of
occurrence of such damage. Notwithstanding the foregoing, if Lessee at that time
has an exercisable option to extend this Lease, then Lessee may preserve this
Lease by, (a) exercising such option and (b) providing Lessor with any shortage
in insurance proceeds needed to make the repairs on or before the earlier of
(i) the date which is ten days after Lessee’s receipt of Lessor’s written notice
purporting to terminate this Lease, or (ii) the day prior to the date upon which
such option expires. If Lessee duly exercises such option during such period and
provides Lessor with funds (or adequate assurance thereof) to cover any shortage
in insurance proceeds, Lessor shall, at Lessor’s commercially reasonable
expense, repair such damage as soon as reasonably possible and this Lease shall
continue in full force and effect. If Lessee fails to exercise such option and
provide such funds or assurance during such period, then this Lease shall
terminate on the date specified in the termination notice and Lessee’s option
shall be extinguished.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the

 

-30-



--------------------------------------------------------------------------------

period required for the Restoration nor Remediation shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.

(b) Remedies. If Lessor shall be obligated or shall elect to effect such
Restoration and does not commence, in a substantial and meaningful way, such
Restoration within ninety (90) days after such obligation shall accrue or such
election shall have been made, Lessee may, at any time prior to the commencement
of such Restoration, give written notice to Lessor and to any Lenders of which
Lessee has actual notice, of Lessee’s election to terminate this Lease on a date
not less than sixty (60) days following the giving of such notice. If Lessee
gives such notice and such repair or restoration is not commenced within thirty
(30) days thereafter, this Lease shall terminate as of the date specified in
said notice. If the repair or restoration is commenced within said thirty
(30) days, this Lease shall continue in full force and effect. “Commence” shall
mean either the unconditional authorization of the preparation of the required
plans, or the beginning of the actual work on the Premises, whichever first
occurs.

9.7 Termination-Advance Payments. Upon termination of this Lease pursuant to
Paragraph 9, an equitable adjustment shall be made concerning advance Fixed Rent
and any other advance payments made by Lessee to Lessor.

9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith.

10. REAL PROPERTY TAXES.

10.1 [reserved].

10.2 Payment of Taxes. Lessee shall pay and discharge, before any interest or
penalties are due thereon, all Real Property Taxes. Lessor shall promptly
deliver to Lessee any bill or invoice Lessor receives with respect to any tax;
provided, that the Lessor’s failure to deliver any such bill or invoice shall
not limit Lessee’s obligation to pay such tax; provided, however, Lessor, and
not Lessee, shall be responsible for (i) any penalties payable as a result of
any failure by Lessor to timely deliver such bills or invoices, and (ii) any
penalties paid or payable by Lessor not resulting from an act or omission of
Lessee. Lessor agrees to cooperate with Lessee to enable Lessee to receive tax
bills directly from the respective taxing authorities. Lessee shall deliver, or
cause to be delivered, to Lessor, evidence that the taxes required to be paid
pursuant to this Paragraph 31 have been so paid before they are delinquent and
are not then delinquent. If any such taxes shall cover any period of time prior
to the Commencement Date, Lessee

 

-31-



--------------------------------------------------------------------------------

shall nonetheless pay the same. If any such taxes shall cover any period of time
after the Expiration Date, taxes shall be prorated to cover only that portion of
the tax bill applicable to the period from the Commencement Date through the
Expiration Date, and Lessor shall reimburse Lessee for any overpayment by
Lessee. In the event that any assessment against the Premises is payable in
installments, Lessee may pay such assessment in installments; and in such event,
Lessee shall be liable only for those installments which become due and payable
or during the Term, or which are appropriately allocated to the Term even if due
and payable after the Term; provided however,. Lessor may not consent to the
imposition of special assessments against the Premises without Lessee’s prior
written consent.

(a) [reserved]

(b) Lessee’s Right to Contest. Unless Lessor elects to contest any Real Property
Taxes, Lessee may, upon the receipt of prior written approval of Lessor, such
approval not to be unreasonably withheld, freely contest (including seeking an
abatement or reduction of) any Real Property Taxes against the Premises and
attempt to obtain a reduction in the assessed valuation of the Premises for the
purpose of reducing any such tax assessment; provided, Lessee may also have the
right to attempt to settle or compromise such contest through negotiations so
long as Lessee’s contest is relative to taxes for a single year. Lessor shall be
entitled to participate in any contest or negotiates intended to affect multiple
tax years and Lessee shall not commence any such action or proceeding or reach
any settlement without the prior written approval of Lessor which approval
Lessor may withhold in its discretion. In the event Lessor approves, and upon
the request of Lessee, but without expense or liability to Lessor (and at
Lessee’s sole cost and expense), Lessor shall cooperate with Lessee and execute
any document which may be reasonably necessary and proper for any proceeding
related hereto. In the event a refund of Real Property Taxes is obtained and
actually paid to Lessor, Lessor shall credit an appropriate portion thereof
(after deducting any unrecouped, out-of-pocket expenses or losses in connection
with obtaining such refund) to the next installment(s) of Fixed Rent. If such
refund is received after the end of the Term and relates to periods during the
Term, Lessor shall remit such refund to Lessee within thirty (30) days after
receipt. Any rebate applicable to any portion of the Term shall belong to
Lessee. In the event Lessor desires to contest any Real Property Taxes, Lessee
agrees to cooperate with Lessor and execute any document which may be reasonably
necessary and proper for any such proceeding, at no cost to Lessee. This
provision shall survive the expiration or other termination of this Lease.

10.3 Personal Property Taxes. Lessee shall pay, prior to delinquency, all taxes
assessed against and levied upon Lessee Owned Alterations and/or Utility
Installations, Excluded Equipment and all personal property of Lessee and any
components of the Premises that are taxed as personal property whether or not
owned by

 

-32-



--------------------------------------------------------------------------------

Lessor or Lessee. When possible, Lessee shall cause such property to be assessed
and billed separately from the real property of Lessor. If any Excluded
Equipment or any of Lessee’s said personal property shall be assessed with
Lessor’s real property, Lessee shall pay Lessor the taxes attributable to such
Excluded Equipment or to such personal property within thirty (30) days after
receipt of a written statement.

10.4 UTILITIES. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Lessor shall not be liable for
damages, consequential or otherwise, nor shall there be any Rent abatement
arising out of any curtailment or interruption whatsoever in utility services.

11. ASSIGNMENT AND SUBLETTING.

11.1 Lessor’s Consent Required.

(a) Lessee shall not voluntarily or by operation of law assign, transfer,
hypothecate, mortgage or encumber (collectively, “assign or assignment”) or
except as otherwise permitted herein, all or any part of Lessee’s interest in
this Lease or in the Premises or sublease all or any portion of the Premises
without Lessor’s prior written consent, which consent, subject to the provisions
of this Paragraph 12, in regard to subleasing, shall not be unreasonably
withheld; provided however, that Lessee may (i) freely enter into any colocation
or similar use or license agreement however characterized or denominated without
the consent of Lessor and (ii) execute and deliver a collateral assignment of
Lessee’s interests in this Lease; provided all such arrangements shall terminate
upon the termination or earlier expiration of this Lease.

(b) Notwithstanding the foregoing, so long as no Breach is then in effect,
Lessee shall have the right, without the consent of Lessor but with prior
written notice to Lessor, and in accordance with the other provisions of this
Paragraph 12 as if consent were required, (a) to assign this Lease or sublease
all or any portion of the Premises to: (i) any corporation or entity which
controls Lessee in whole or in part;; or (ii) any corporation or entity
controlled in whole or in part by, controlling or under common control with
Lessee (each of (i)-(ii) hereinafter called a “related entity”), provided such
transfer or sublease must be for a legitimate business purpose and not for
purposes of avoiding the performance of Lessee’s obligations hereunder; provided
further, that such related entity satisfies the requirements of Paragraph 11.2
(a) below. As used in this Paragraph 12; “control” shall mean the power to
direct or cause the direction of the day to day management and policies of such
corporation, whether through the ownership of voting securities, by contract, by
interlocking boards of directors, or otherwise. Notwithstanding the foregoing,
in the event of any assignment, subletting, or other transfer under this Lease,
Lessee shall remain liable for performance and compliance with all of the terms,

 

-33-



--------------------------------------------------------------------------------

conditions and provisions of this Lease. A change in the control of Lessee,
whether through the ownership of voting securities, by contract, by interlocking
boards of directors, or otherwise shall not constitute an assignment requiring
consent. Neither any transfer of control of Lessee nor any transfer or
assignment of interests in Lessee or the issuance of new non voting or voting
stock in Lessee shall be deemed to be an assignment of this Lease by Lessee that
is subject to the provisions of this Paragraph 12 (including all consent
requirements)

11.2 Lessee may freely sublease all or any portion of the Premises to any entity
that is not a related entity, provided the space being subleased in any one
sublease does not exceed 55,000 square feet; provided Lessee delivers to Lessor
the following items: (i) a description of any proposed alterations, if any, and
a request for Lessor’s consent to the same which may be granted or withheld in
Lessor’s sole discretion; (ii) a statement that the proposed use by such
subtenant will be consistent with and permitted under the Agreed Use; (iii) a
list of any Hazardous Substances that such subtenant proposes to utilize and a
request for Lessor’s consent to the same which shall not be unreasonably
withheld, delayed or conditioned; (iv) a written confirmation from such
subtenant that it will comply with the provisions of Paragraph 11.4 (a); (v) an
insurance certificate confirming sublessee is maintaining insurance requirements
of Lessee under this Lease and naming Lessor as an additional insured; (vi) a
written confirmation from such subtenant that the sublease and subtenant’s
rights thereunder are subject and subordinate to the terms of this Lease; and
(vii) there will be no storage at the Premises other than ancillary to the
operation of the subtenant’s data center. In the event that Lessee proposes to
effect a sublease of more than 55,000 square feet, Lessee shall first request
Lessor’s approval of such sublease which Lessor shall not unreasonably withhold,
delay or condition (and which shall given or denied with reasons therefore
within 15 days after Lessee submits to Lessor the items required to be submitted
under this Paragraph 11.2, Paragraph 11.3, Paragraph 11.4 and Paragraph 11.5.
Lessee informs the Lessor, in writing, of all material terms of any proposed
sublease at least thirty (30) days prior to commencement date thereof and no
Default or Event of Default shall have occurred and be continuing when the
sublease is entered into.

(a) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee as it was represented at the
time of the execution of this Lease shall be considered an assignment of this
Lease to which Lessor may withhold its consent. “Net Worth of Lessee” shall mean
the net worth of Lessee established under generally accepted accounting
principles.

11.3 Terms and Conditions Applicable to Assignment and Subletting.

(a) Regardless of Lessor’s consent, any assignment or subletting shall not:
(i) be effective, in the case of an assignment without the express

 

-34-



--------------------------------------------------------------------------------

written assumption by such assignee of the obligations of Lessee under this
Lease, (ii) release Lessee of any obligations hereunder, or (iii) alter the
primary liability of Lessee for the payment of Rent or for the performance of
any other obligations to be performed by Lessee;

(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Breach;

(c) Lessor’s consent to any assignment or subletting requiring such consent
hereunder shall not constitute a consent to any subsequent assignment or
subletting;

(d) In the event of any Breach by Lessee, Lessor may proceed directly against
Lessee, including any assignee, without first exhausting Lessor’s remedies
against any other person or entity responsible therefore to Lessor;

(e) Each request for consent to an assignment or subletting requiring Lessor’s
consent, shall be in writing, accompanied by information relevant to Lessor’s
determination, in the case of a proposed assignment requiring Lessor’s consent,
as to the financial and operational responsibility and appropriateness of the
proposed assignee, including but not limited to the intended use by such
assignee and/or required modification of the Premises, if any, and in the case
of a sublessee, as to the intended use by such sublessee and/or required
modification of the Premises, if any, together with a fee to Lessor of [***] as
consideration for Lessor’s considering and processing said request (the
“Assignment/Sublease Request Processing Fee”). Lessee agrees to provide Lessor
with such other or additional information and/or documentation as may be
reasonably requested. Lessee shall reimburse Lessor for all reasonable out of
pocket costs actually incurred by Lessor in connection with the consideration of
any request, including reasonable attorneys’ fees;

(f) Any assignee of, this Lease shall, by reason of accepting such assignment,
be deemed to have assumed and agreed to conform and comply with each and every
term, covenant, condition and obligation herein to be observed or performed by
Lessee during the term of said

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-35-



--------------------------------------------------------------------------------

assignment, other than such obligations as are contrary to or inconsistent with
provisions of an assignment or sublease to which Lessor has specifically
consented to in writing. Each sublease of the Premises or any part thereof shall
be subject and subordinate to the provisions of this Lease and the sublessee
shall affirm same in such sublease;and

(g) Unless Lessor specifically consents in writing to the assignment of the
Renewal Option to an assignee, such Renewal Option is not assignable or
assumable or assumed by such assignee.

11.4 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:

(a) From and after a Breach by Lessee in the payment to Lessor of Rent, Lessor
may collect from the subtenant rent otherwise payable by subtenant to Lessee
unless and until Lessor waives any such Breach with any such rent so collected
being deemed applied to Lessee’s obligations under this Lease. Lessor shall not,
by reason of the foregoing or any assignment of such sublease, nor by reason of
the collection of Rent, be deemed liable to the sublessee for any failure of
Lessee to perform and comply with any of Lessee’s obligations to such sublessee.
Lessee hereby irrevocably authorizes and directs any such sublessee, upon
receipt of a written notice from Lessor stating that a Breach by Lessee in the
payment to Lessor of Rent exists, to pay to Lessor all rent due and to become
due under the sublease. Sublessee shall rely upon any such notice from Lessor
and shall pay all rents to Lessor without any obligation or right to inquire as
to whether such Breach exists, notwithstanding any claim from Lessee to the
contrary; provided, the foregoing shall not be deemed a waiver by Lessee of its
right against Lessor.

(b) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.

(c) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.

(d) If Lessee shall assign this Lease or sublet substantially all of the
Premises or for substantially all of the then remaining Term of the Lease for
consideration in excess of the pro-rata portion of rent applicable to the space
subject to the assignment or sublet, then Lessee shall pay to Lessor

 

-36-



--------------------------------------------------------------------------------

as Additional Rent, [***] of any such excess immediately upon receipt, less
Lessee’s reasonable out of pocket expenses for marketing, brokerage commissions,
legal fees, and all other expenses and costs incurred by Lessee in connection
with such assignment or subletting.

11.5 Conditions to Consent to Assignment or Subletting. Lessee acknowledges that
Lessor’s agreement to lease the Premises to Lessee at the rent and upon the
terms stated herein is in material reliance upon Lessor’s evaluation of the
original Lessee’s background, experience and ability, as well as the nature of
the use of the Premises by the original Lessee as set forth in Paragraph 6. In
the event that Lessee shall request Lessor’s written consent to assign or
sublease the Premises as required in this Paragraph 12, then each such request
for consent shall be in writing and accompanied by the following applicable to
such proposed sublease or assignment as the case may be and as indicated below:

(a) Balance sheets, income statements and tax returns of the proposed assignee
for the most recent three (3) fiscal years.

(b) A complete business biography and history of the proposed assignee and its
officers, partners and managers, if any.

(c) A statement of the specific uses for which the Premises will be utilized by
the proposed assignee or sublessee.

(d) Preliminary plans prepared by an architect or civil engineer for all
alterations to the Premises that are contemplated to be made by the proposed
assignee or sublessee.

(e) A list prepared by the proposed assignee or sublessee of all buildings in
which the proposed assignee has been a lessee during the past five (5) years,
which list shall include the address of each such building and the last known
name, address and telephone number of the lessor of each such building.

(f) A list prepared by the proposed assignee of all lawsuits in which the
proposed assignee has been a named party, either as plaintiff or defendant,
during the past three (3) years, which list shall include the name and location
of the court, the case name and case number and a brief description of the
nature of the action.

(g) Written approval of the proposed assignment or sublease and a reaffirmation
of liability, in a form satisfactory to Lessor’s counsel, from

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-37-



--------------------------------------------------------------------------------

all previous assignors of this Lease, not previously expressly released by
Lessor, if any.

(h) Lessor may refuse to consent to any assignment requiring Lessor’s consent
for any reason whatsoever. Lessor may refuse to consent to any sublet which
requires Lessor’s consent hereunder on any commercially reasonable grounds,
including without limitations the potential inability of the proposed sublessee
to fulfill the Lease terms and the financial irresponsibility or instability of
the proposed sublessee, the lack of suitability of the Premises for the intended
use by the proposed sublessee, the potential for unlawful or undesirable use of
the Premises by the sublessee, or the character or business reputation of the
proposed sublessee. In any dispute which arises under this paragraph, Lessee
shall pay to Lessor all of Lessor’s costs and expenses reasonably incurred by
Lessor in making the investigation and factual findings provided for in this
paragraph.

12. DEFAULT; BREACH; REMEDIES.

12.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions under this Lease.
A “Breach” is defined as the occurrence of one or more of the following
Defaults, and the failure of Lessee to cure such Default within any applicable
grace period:

(a) The abandonment of the Premises; or the vacating of the Premises without
apparent intent to return and without providing a reasonable level of security,
or which results in the coverage of the property insurance described in
Paragraph 8.3 being jeopardized as a result thereof, or without providing
reasonable security to minimize potential vandalism;.

(b) The failure of Lessee to make any payment of Rent when due which is not
cured within five (5) days after written notice thereof; provided, Lessee shall
only be entitle to such notice twice in any successive twelve month period
commencing with the Lease Commencement Date.;

(c) [intentionally omitted]

(d) The failure by Lessee to provide (i) the rescission of an unauthorized
assignment or subletting, (ii) an Estoppel Certificate within the time period
provided for in Paragraph 16(a),or (iii) a requested subordination subject to
and to the extent required of Lessee under Paragraph 29,

 

-38-



--------------------------------------------------------------------------------

(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, other than those described in subparagraph 12.1(a), (b), (c) or
(d) above, where such Default continues for a period of thirty (30) days after
written notice (unless a shorter cure period is provided for elsewhere in this
Lease); provided, however, that if the nature of Lessee’s Default is such that
more than thirty (30) days are reasonably required for its cure, then it shall
not be deemed to be a Breach if Lessee commences such cure within said thirty
(30) day period and thereafter diligently prosecutes such cure to completion.

(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within sixty
(60) days); (iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within thirty
(30) days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within thirty
(30) days; provided, however, in the event that any provision of this
subparagraph (e) is contrary to any applicable law, such provision shall be of
no force or effect, and not affect the validity of the remaining provisions.

(g) The discovery that any financial statement of Lessee given to Lessor was
intentionally,

materially false with material adverse impact on the financial condition of
Lessee.

12.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within any applicable notice or grace period (or in case of an
emergency, without notice), Lessor may, at its option, perform such duty or
obligation on Lessee’s behalf, including but not limited to the obtaining of
reasonably required bonds, insurance policies, or governmental licenses, permits
or approvals. The costs and expenses of any such performance by Lessor shall be
due and payable by Lessee upon receipt of invoice therefor. If any check given
to Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier’s check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall

 

-39-



--------------------------------------------------------------------------------

immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination; (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Lessee proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and
leasing commissions. The worth at the time of award of the amount referred to in
provision (iii) of the immediately preceding sentence shall be computed by
discounting such amount [***] at the time of award plus [***]. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceeding any unpaid Rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit. If a notice and grace period
required under Paragraph 12.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Paragraph 12.1. In such case, the
applicable grace period required by Paragraph 12.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.

(b) Continue the Lease and Lessee’s right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession. No expiration or
termination of the Term of this Lease pursuant to this Section 12.2, by
operation of law or otherwise, and no re-entry, repossession or removal pursuant
to this Section 12.2 or otherwise, and no reletting of the Premises pursuant to
this Section 12.2 or otherwise, shall

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-40-



--------------------------------------------------------------------------------

relieve Lessee of its liabilities and obligations hereunder, all of which shall
survive such expiration, termination, re-entry, repossession, removal or
reletting.

(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises. Mention in this Lease
of any particular remedy shall not preclude Lessor from any other remedy at law
or in equity, including the right of injunction. Lessee waives any rights of
redemption granted by any applicable laws if Lessee is evicted or dispossessed,
for any cause, or if Lessor obtains possession of the Premises by reason of the
violation by Lessee of any of the terms of this Lease.

(d).

12.3 Late Charges; Interest

(a) Lessee hereby acknowledges that late payment by Lessee of Rent will cause
Lessor to incur costs not contemplated by this Lease, the exact amount of which
will be extremely difficult to ascertain. Such costs include, but are not
limited to, processing and accounting charges, and late charges which may be
imposed upon Lessor by any Lender. Accordingly, if any Rent shall not be
received by Lessor within five (5) days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a [***]
of each such overdue amount. The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Lessor will incur by
reason of such late payment. Acceptance of such late charge by Lessor shall in
no event constitute a waiver of Lessee’s Default or Breach with respect to such
overdue amount, nor prevent the exercise of any of the other rights and remedies
granted hereunder. In the event that a late charge is payable hereunder, whether
or not collected, for three (3) consecutive installments of Base Rent, then
notwithstanding any provision of this Lease to the contrary, Base Rent shall, at
Lessor’s option, become due and payable quarterly in advance. Notwithstanding
anything to the contrary herein, Lessee shall be obligated to pay the foregoing
charge the for the first event in any successive twelve month period commencing
with the Lease Commencement Date that would otherwise give rise to such
obligation.

(b) Any monetary payment due Lessor hereunder, other than late charges, not
received by Lessor, when due as to scheduled payments (such as Fixed Rent) or
within

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-41-



--------------------------------------------------------------------------------

thirty (30) days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the thirty-first (31st) day after it was due as to non-scheduled payments at
the Lease Default Rate.

12.4 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, within thirty (30) days following the date on
which it was due for non-scheduled payment, shall bear interest from the date
when due, as to scheduled payments, or the thirty-first (31st) day after it was
due as to non-scheduled payments at the Lease Default Rate.

12.5 Breach by Lessor. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this paragraph, a reasonable time shall in
no event be less than thirty (30) days after receipt by Lessor, and any Lender
whose name and address shall have been furnished Lessee in writing for such
purpose, of written notice specifying wherein such obligation of Lessor has not
been performed; provided, however, that if the nature of Lessor’s obligation is
such that more than thirty (30) days are reasonably required for its
performance, then Lessor shall not be in breach if performance is commenced
within such thirty (30) day period and thereafter diligently pursued to
completion by the earlier to occur of sixty (60) days from such notice or such
date as is appropriate for such matter. In such event, Lessee shall be entitle
to any remedies available to it at law or in equity.

13. CONDEMNATION.

13.1 Lessor, promptly after obtaining knowledge of the institution of any
proceeding for condemnation, shall notify Lessee thereof, and subject to the
provisions of this Paragraph 14, Lessee shall have the right to participate in
such proceedings.

13.2 If the entire Premises shall be taken or appropriated under the power of
eminent domain or conveyed in lieu thereof (any such event, a “Taking”) this
Lease and all right, title and interest of Lessee hereunder shall cease and come
to an end on the date of vesting of title pursuant to such Taking with respect
to the Premises, and the Fixed Rent and Additional Rent payable with respect to
the Premises shall be apportioned as of the date of such vesting.

13.3 If there is a Taking of less than the entire Premises and a result of such
Taking (A) Restoration of the Premises remaining after such Taking will not
enable the use by Lessee of the remaining rentable portion of the Premises to be
materially consistent with the use being made of the Premises on the date
immediately preceding such Taking, (B) there remains no reasonable means of
legal and physical, pedestrian and vehicular (as opposed to simply legal) access
to the Premises; (C) the remaining available parking is not sufficient to comply
with Applicable Requirements, Lessee or Lessor may terminate this Lease by
delivering a notice of such termination to the other not later than thirty
(30) days after the date of such vesting, specifying as the date for termination
a date not later than the later of (1) the date of such vesting or (2) thirty
(30) days after such

 

-42-



--------------------------------------------------------------------------------

notice. On the date of termination (x) the term of this Lease and all right,
title and interest of Lessee hereunder shall cease, and (y) the Fixed Rent and
Additional Rent payable with respect to the Premises shall be apportioned as of
the effective date of such termination.

13.4 If there is a Taking of less than the entire Premises and the entire Lease
is not terminated as provided in Paragraph 13.3 above, this Lease shall
terminate as to the rentable area of the Premises so taken upon vesting of title
pursuant to such Taking. Upon such Taking, the Fixed Rent to be paid under this
Lease for the remainder of the Term shall be equitably reduced and Lessor shall
effect the Restoration of the Premises caused by such Condemnation to the extent
of any proceeds actually received by Lessor to the condition of the same
immediately prior to such Taking.

13.5 Notwithstanding anything to the contrary contained in this Paragraph 13, if
there is a Taking of any part of the Premises during the Term which shall be
temporary in nature, this Lease shall be and remain unaffected by such Taking
and Fixed Rent shall be equitably reduced.

13.6 Condemnation awards and/or payments shall be the property of Lessor,
whether such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee may apply for a separate award for (i) Lessee’s relocation
expenses, (ii) loss of business goodwill, (iii) the then unamortized value of
any Permitted Alterations and Restricted Alterations approved by Lessor;
(ii) the value of the Excluded Equipment, and (iv) Lessee’s relocation costs
without regard to whether or not this Lease is terminated pursuant to the
provisions of this Paragraph; provided the foregoing does not diminish the award
otherwise available to Lessor. In the event that Lessor does not provide
Building 2 Funding and Lessee proceeds to build out Building 2 as a data center,
then in the event of a Taking, Lessee shall be entitled to an equitable share of
any condemnation proceeds allocable to the unamortized Lessee Owned Alterations.
In the event there is no condemnation award specifically for the unamortized
Lessee Owned Alterations, and Lessor and Lessee cannot mutually agree on the
allocation of such award, the parties shall apply to a court of competent
jurisdiction to equitably allocate such award.

13.7 Lessor shall ensure that its lenders are not entitle to obtain any
condemnation proceeds unless and until this Lease is terminated; provided,
however, such lender may hold such funds in trust and act as a disbursing agent
therefor provided the disbursement of such funds is not subject to deduction,
offset, abatement or any other form of withholding that might otherwise be
provided in such lenders loan documents with Lessor.

14. BROKERS.

14.1 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Broker) in connection with this
Lease, and

 

-43-



--------------------------------------------------------------------------------

that no one other than said named Broker is entitled to any commission or
finder’s fee in connection herewith. Lessee and Lessor do each hereby agree to
indemnify, protect, defend and hold the other harmless from and against
liability for compensation or charges which may be claimed by any such unnamed
broker, finder or other similar party by reason of any dealings or actions of
the indemnifying Party, including any costs, expenses, attorneys’ fees
reasonably incurred with respect thereto.

14.2 Brokers’ Commissions. The Broker has been compensated in connection with
the Agreement pursuant to a separate written agreement between Lessor and Broker
and Lessor represents and warrants to Lessee that Broker is not entitled to any
compensation in connection with this Lease.

15. ESTOPPEL CERTIFICATES.

(a) Each Party (as “Responding Party”) shall within ten (10) days after written
notice from the other Party (the “Requesting Party”) execute, acknowledge and
deliver to the Requesting Party a statement in writing in form of a commercially
reasonable “Estoppel Certificate” form, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party, or Lessor’s lender, if any.

(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such ten day period, such party shall provide a second notice
and the Responding Party shall five (5) days after such second notice in which
to respond after which , in addition to any other remedies available under this
Lease to the Requesting Party,. the Requesting Party may execute an Estoppel
Certificate stating that: (i) the Lease is in full force and effect without
modification except as may be represented by the Requesting Party, (ii) there
are no uncured defaults in the Requesting Party’s performance, and (iii) if
Lessor is the Requesting Party, not more than one month’s rent has been paid in
advance. Prospective purchasers and encumbrancers may rely upon the Requesting
Party’s Estoppel Certificate, and the Responding Party shall be estopped from
denying the truth of the facts contained in said Certificate.

16. DEFINITION OF LESSOR. If Lessor shall at any time transfer its interest in
the Premises or this Lease and provided that the transferee assumes the
obligations of Lessor under the Lease occurring after such transfer, Lessor
shall be released of any obligations occurring after such transfer, and Lessee
shall look solely to Lessor’s successors for performance of such obligations.
Upon such transfer or assignment and delivery of the Security Deposit to the
transferee, the prior Lessor shall be relieved of all liability with respect to
the obligations and/or covenants under this Lease thereafter to be performed by
such transferee.

17. SEVERABILITY. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

-44-



--------------------------------------------------------------------------------

18. DAYS. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.

19. LIMITATION ON LIABILITY. In consideration of the benefits accruing
hereunder, Lessee on behalf of itself and all successors and assigns of Lessee,
covenants and agrees that, notwithstanding anything to the contrary and
notwithstanding any applicable law to the contrary:

(a) the liability of Lessor under this Lease (including any liability for any
actual or alleged failure, breach or default by Lessor under this Lease and/or
negligence of Lessor hereunder) and any recourse against Lessor shall be limited
solely to Lessor’s interest in the Premises (and not any other assets of
Lessor); and

(b) the obligations of Lessor under this Lease do not constitute personal
obligations of the members, partners or subpartners of Lessor, or any of the
managers, directors, officers or shareholders of Lessor or Lessor’s members,
partners or subpartners, and Lessee shall not seek recourse against any such
person or against any of their personal assets for satisfaction of any liability
with respect to this Lease.

20. TIME OF ESSENCE. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.

21. NO PRIOR OR OTHER AGREEMENTS. This Lease contains all agreements between the
Parties with respect to any matter mentioned herein, and no other prior or
contemporaneous agreement or understanding shall be effective.

22. NOTICES.

22.1 Notice Requirements. All notices required or permitted by this Lease shall
be in writing and may be delivered in person (by hand or by courier) or may be
sent by regular, certified or registered mail or U.S. Postal Service Express
Mail, with postage prepaid, or by a recognized overnight courier which issues
receipts of delivery, and shall be deemed sufficiently given if served in a
manner specified in this Paragraph 23. The addresses noted adjacent to a Party’s
signature on this Lease shall be that Party’s address for delivery or mailing of
notices. Either Party may by written notice to the other specify a different
address for notice, except that upon Lessee’s taking possession of the Premises,
the Premises shall constitute Lessee’s address for notice. A copy of all notices
to Lessor shall be concurrently transmitted to such party or parties at such
addresses as Lessor may from time to time hereafter designate in writing.

22.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given forty-eight (48) hours after the
same is addressed as required herein and mailed with postage prepaid. Notices
delivered by United States Express Mail or overnight courier that guarantee next
day delivery shall be deemed given

 

-45-



--------------------------------------------------------------------------------

twenty-four (24) hours after delivery of the same to the Postal Service or
courier. If notice is received on a Saturday, Sunday or legal holiday, it shall
be deemed received on the next business day.

23. WAIVERS. No waiver by Lessor of a Default or Breach of any term, covenant or
condition hereof by Lessee, and no waiver by Lessee of any breach or default by
Lessor shall be deemed a waiver of any other term, covenant or condition hereof,
or of any subsequent Default or Breach by Lessee of the same or of any other
term , covenant or condition hereof or of any subsequent default or breach by
Lessor of the same or of any other term any covenant or condition hereof.
Lessor’s consent to, or approval of, any act shall not be deemed to render
unnecessary the obtaining of Lessor’s consent to, or approval of, any subsequent
or similar act by Lessee, or be construed as the basis of an estoppel to enforce
the provision or provisions of this Lease requiring such consent. Lessee’s
consent to, or approval of, any act shall not be deemed to render unnecessary
the obtaining of Lessee’s consent to, or approval of, any subsequent or similar
act by Lessor, or be construed as the basis of an estoppel to enforce the
provision or provisions of this Lease requiring such consent. The acceptance of
Rent by Lessor shall not be a waiver of any Default or Breach by Lessee. Any
payment by Lessee may be accepted by Lessor on account of monies or damages due
Lessor, notwithstanding any qualifying statements or conditions made by Lessee
in connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.

24. RECORDING. Lessor and Lessee acknowledges that a memo of the Original Lease
is of record and agrees to execute a modification of such memo to reflect the
applicable terms of this Lease.

25. NO RIGHT TO HOLDOVER. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Fixed Rent shall be increased to
[***] of the Fixed Rent applicable during the month immediately preceding the
expiration or termination, and shall indemnify and hold harmless Lessor against
any loss arising out of such holding over. In addition, Lessee shall remain
responsible for paying Operating Expenses, Real Property Taxes, insurance and
all other costs and expenses and Rent which are the responsibility of Lessee
under this Lease. Nothing contained herein shall be construed as consent by
Lessor to any holding over by Lessee.

26. CUMULATIVE REMEDIES. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

27. COVENANTS AND CONDITIONS; CONSTRUCTION OF AGREEMENT. All provisions of this
Lease to be observed or performed by Lessee are both covenants and

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

-46-



--------------------------------------------------------------------------------

conditions. In construing this Lease, all headings and titles are for the
convenience of the parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
parties, but rather according to its fair meaning as a whole, as if both parties
had prepared it.

28. BINDING EFFECT; CHOICE OF LAW. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.

29. SUBORDINATION; ATTORNMENT; NON-DISTURBANCE.

29.1 Subordination. This Lease and any Renewal Option granted hereby shall not
be subject or subordinate to Lessor Mortgage, now or hereafter placed upon the
Premises, to any and all advances made on the security thereof, or to any
renewals, modifications, or extensions thereof unless and until Lessor delivers
to Lessee an commercially reasonable form of a so called “subordination,
non-disturbance and attornment” agreement executed by any Mortgagee providing,
among other provisions, that (i) This Lease and any Renewal Option is
subordinate only to the lien of any such Security Device and not to the terms
thereof; (ii) in the event of a foreclosure or termination of any Lessor
Mortgage, Mortgagee will not disturb Lessee’s possession of the Premises, or
this Lease or Lessee’s rights hereunder, including any Renewal Option, so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Any Lender may elect to have this Lease and/or any Renewal Option
granted hereby superior to the lien of its Lessor Mortgage by giving written
notice thereof to Lessee, whereupon this Lease and such Renewal Options shall be
deemed prior to such Lessor Mortgage , notwithstanding the relative dates of the
documentation or recordation thereof.

29.2 Attornment. Subject to the non-disturbance provisions of Paragraph 29.1,
Lessee agrees to attorn to a Mortgagee or any other party who acquires ownership
of the Premises by reason of a foreclosure of a Mortgage, and that in the event
of such foreclosure, such new owner shall not: (i) be liable for any act or
omission of any prior lessor or with respect to events occurring prior to
acquisition of ownership; (ii) be subject to any offsets or defenses which
Lessee might have against any prior lessor, or (iii) be bound by prepayment of
more than one (1) month’s rent.

30. ATTORNEYS’ FEES. If any Party or Broker brings an action or proceeding
involving the Premises to enforce the terms hereof or to declare rights
hereunder, the Prevailing Party (as hereafter defined) in any such proceeding,
action, or appeal thereon, shall be entitled to reasonable attorneys’ fees. Such
fees may be awarded in the same suit or recovered in a separate suit, whether or
not such action or proceeding is pursued to decision or judgment. The term,
“Prevailing Party” shall include, without limitation, a Party or Broker who
substantially obtains or defeats the relief sought, as the case may be, whether
by compromise, settlement, judgment, or the abandonment by the other Party or
Broker of its claim or defense. The attorneys’ fees award shall not be computed
in accordance with any court fee schedule, but shall be such as to fully

 

-47-



--------------------------------------------------------------------------------

reimburse all attorneys’ fees reasonably incurred. In addition, Lessor shall be
entitled to attorneys’ fees, costs and expenses incurred in the preparation and
service of notices of Default and consultations in connection therewith, whether
or not a legal action is subsequently commenced in connection with such Default
or resulting Breach.

31. LESSOR’S ACCESS; SHOWING PREMISES; REPAIRS. Subject to the terms of this
Lease, neither Lessor nor anyone acting by or through Lessor shall interfere or
impede the right of Lessee and its sublessees, customers, and their respective
vendors, contractors, agents and employees’ to have access to the Premises on a
24 hour per day, 7 days per week 365 day per year basis. Upon reasonable notice
to Lessee, but in no event less than 24 hours’ prior notice, and during Lessee’s
business hours, Lessor and their respective employees, contractors, agents and
representatives may enter onto the Premises to (i) show the Premises to
purchasers and potential purchasers, and to mortgagees and potential mortgagees,
or (ii) for the purpose of inspecting the Premises or performing any work which
Lessor is required or permitted to perform under this Lease; provided, that, for
purposes of subpart (ii) of this sentence, Lessor shall not be required to give
notice prior to entry onto the Premises during the continuance of an Event of
Default (hereinafter defined) or in the event of an emergency situation. Upon
reasonable notice to Lessee, during the last two hundred seventy (270) days of
the then-current Term, unless Lessee shall have exercised the next Renewal
Option, Lessor also may enter onto the Premises to show the Premises to persons
wishing to rent the same, and during such period to place notices offering the
Premises “For Rent” or “For Sale” on the front of the Building. However, Lessor
shall not place any such notices on or in any door or show window of the
Building. No such entry shall constitute an eviction of Lessee but any such
entry shall be effected by Lessor in such reasonable manner as to minimize any
disruption of Lessee’s business operation and so as not to breach Lessee’s
security policies (which shall no event result in an absolute prohibition on
Lessor’s entry but which may result in reasonable constraints on Lessor’s right
of entry to facilities consistent with commercially reasonable constraints on
third party access to secure data/telecommunications center facilities).
Notwithstanding the foregoing, Lessee may designate one or more areas as a
secure area based on the sensitive nature of the activities conducted in such
portion of the Premises, and Lessor shall have no right of access thereto
without being accompanied by Lessee’s designated representative except in the
case of emergencies. Any persons desiring to enter the Premises by, through or
on behalf of Lessor may be required to execute a commercially reasonable
nondisclosure agreement.

32. AUCTIONS. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.

33. SIGNS. At Lessee;s sole cost, Lessee may install, replace, relocate and
maintain and repair in and on the Building, such signs, awnings, lighting
effects and fixtures as may be used from time to time by Lessee (collectively,
“Signs”). At Lessee’s sole cost and without liability to Lessor, Lessor agrees
to cooperate with Lessee (including signing applications upon Lessee’s written
request) in obtaining any necessary permits, variances and consents for Lessee’s
Signs. All Signs of Lessee shall comply with Applicable Requirements. Lessee
will remove all signage upon the termination or expiration of this Lease.

 

-48-



--------------------------------------------------------------------------------

34. TERMINATION; MERGER. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within ten (10) days following any such
event to elect to the contrary by written notice to the holder of any such
lesser interest, shall constitute lessor’s election to have such event
constitute the termination of such interest.

35. CONSENTS. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within ten (10) business days following such request.

36. INTENTIONALLY OMITTED.

37. QUIET POSSESSION. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.

38. WAIVER OF LESSOR’S LIEN. Lessor hereby subordinates any right it may have
during the Term of this Lease to distrain Excluded Property, inventory and other
personal property of Lessee and any Lessor’s lien or similar lien it may have
upon such Excluded Property, inventory and any other personal property of Lessee
regardless of whether such lien is created by statute or otherwise to the
interests of any lender to whom Lessee has granted or in the future grants a
security interest in any such item. In addition, subject to the provisions of
this Paragraph 38, Lessor hereby waives any claim it may have on any property
located in the Premises that is leased by Lessee or owned or leased by any
sublessee or customer of Lessee. At the request of Lessee, Lessor shall execute
such waivers and/or such subordination agreements evidencing, subject to the
provisions of this Paragraph 38, such waiver and/or such subordination for the
benefit of such sublessees, customers and/or holders of security interests in or
lessors of any Excluded Property, inventory or any other personal property of
Lessee and/or of its sublessees and/or customers. Lessor agrees to acknowledge
(in a written form reasonably satisfactory to Lessor) to such persons and
entities at such times and for such purposes as Lessee

 

-49-



--------------------------------------------------------------------------------

may reasonably request that Excluded Property owned by Lessee are Lessee’s
property and not part of the Building (regardless of whether or to what extent
trade fixtures and/or other personal property are affixed to the Building) or
otherwise subject to the terms of this Lease. Subject to compliance with
Lessee’s reasonable requirements regarding maintaing and providing evidence of
insurance and an agreement to reimburse Lessor for any damage cased during any
enty on the Premises Lessor shall permit all such sublessees, customers,
equipment lessors and holders of such security interests to have access to and
be able to remove from the Premises such property in which they have an
interest, so long as such parties reasonably compensate Lessor for the period of
time they occupy the Premises and the duration of occupancy does not extend
beyond sixty (60) days following Lessee’s right to occupy the Premises;
provided, however, that in the event any such sublessees, customers, equipment
lessors and holders of such security interests fail to remove their property
within sixty (60) days following the expiration or earlier termination of this
Lease, all such persons and entities shall be deemed to have abandoned such
property. Lessor and Lessee acknowledge that the Collateral Access Agreement by
and among Digital CentrePort, L.P., SAVVIS Communications Corporation, and Wells
Fargo Foothill, Inc., dated as of June 30, 2006 (“Collateral Access Agreement”)
shall govern as among the parties thereto in the event of any inconsistency
between this Section 38 and the Collateral Access Agreement.

39. SECURITY MEASURES. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.

40. RESERVATIONS. Neither Lessor nor Lessee may grant or reserve easements or
join in the grant of any easements (including, without limitation, access and/or
reciprocal easements affecting the Premises and neighboring projects), rights
and dedications without the prior written consent of the requesting party which
consent shall not be unreasonably, withheld, delayed or conditioned.

41. PERFORMANCE UNDER PROTEST. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.

42. AUTHORITY. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within thirty
(30) days after request, deliver to the other party satisfactory evidence of
such authority.

 

-50-



--------------------------------------------------------------------------------

43. INTENTIONALLY OMITTED.

44. OFFER. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.

45. AMENDMENTS. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.

46. MULTIPLE PARTIES. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.

47. YAHOO SUBLEASE. If, for any reason, the Yahoo Sublease does not
automatically terminate concurrently with a termination of this Lease, Lessee
shall indemnify, protect, defend and hold harmless the Lessor and its agents,
employees, officers, directors, members, partners, property managers and
Lessor’s Lender and all of their respective successor and assigns, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the failure of the Yahoo Sublease to
terminate as of the date that this Lease terminates. If any action or proceeding
is brought against Lessor by reason of any of the foregoing matters, Lessee
shall upon notice defend the same at Lessee’s expense by counsel reasonably
satisfactory to Lessor and Lessor shall cooperate with Lessee in such defense.
Lessor need not have first paid any such claim in order to be defended or
indemnified. The provisions of this Paragraph 49 shall survive the expiration or
earlier termination of this Lease

48. UNAVOIDABLE DELAYS. Except for the payment of Rent, if the performance of
either party of any act required herein, including, without limitation, the
design, planning, permitting, construction and completion of the Tenant
Improvements, is prevented or delayed by reason of strikes, lockouts, labor
disputes, governmental delays, acts of God, fire, floods, epidemics, freight
embargoes, unavailability of materials and supplies, development moratoriums
imposed by any governmental authority, or other causes beyond the reasonable
control of such party, such party shall be excused from performing that
obligation for the period equal to the period of prevention or delay.

49. [RESERVED]

50. FINANCIAL INFORMATION. So long as Lessee is a wholly owned subsidiary of
SAVVIS, Inc. a Delaware corporation (“Parent”), Lessee shall submit to Lessor,
either in print or in electronic form, promptly upon request, annual financial
statements for Parent, incorporating the operations of Lessee audited by an
independent certified public accountant, prepared in accordance with generally
accepted accounting principles consistently applied; provided however, in the
event that Lessee and/or Parent are publicly listed companies with Lessee being
a wholly owned subsidiary of Parent if Parent is a publicly held company and
Lessee is not a publicly held company and either Lessee if it is a publicly held
company or Parent if it is a publicly held company and wholly owns Lessee, and
in either case is required to

 

-51-



--------------------------------------------------------------------------------

file quarterly and annual statements with the SEC, then Lessee shall submit to
Lessor (or direct them to where such statements may be obtained), when filed
with the SEC, copies of Lessee’s and Parent’s, as the case may be, forms 10Q and
10K in lieu of other financial statements; provided further, however, if Lessee
is itself not a publicly listed company but Parent is a publicly listed company
and Lessee’s and Parent’s financial statements are prepared on a consolidated
basis, then delivery of Parent’s financial statements shall be deemed to satisfy
the foregoing obligation of Lessee to deliver its financial statements.
Notwithstanding the foregoing, neither Lessee nor Parent shall be required to
submit any such forms or financial statements otherwise required to be delivered
pursuant to this Paragraph 50 if, on or before the applicable delivery date,
such financial statements are available on EDGAR. Notwithstanding the foregoing,
if Lessee is not itself a publicly held company or is a wholly owned subsidiary
of Parent but Parent is not a publicly listed company, then Lessee shall furnish
Lessor with true and complete copies of (i) Lessee’s most recent audited annual
financial statements within 90 days of the end of each of Lessee’s fiscal years,
(ii) Lessee’s most recent unaudited quarterly financial statements within 45
days of the end of each of Lessee’s first three fiscal quarters of each of
Lessee’s fiscal years, all of which shall be treated by Lessor as confidential
information belonging to Lessee, and (iii) any other financial information or
summaries that Lessee typically provides to its lenders or shareholders and
Lessor hereby agrees to maintain such non-public financial information as
proprietary and confidential and agrees not to disclose any such information,
other than as may be required by Applicable Requirements, to any third party,
other than Lessor’s lenders, any prospective purchaser of the Premises or
investor in Lessor or the Premises, or to Lessor’s attorneys, accountants, and
similar business advisor(s); provided, however, any such disclosure of financial
information to any of the foregoing parties may only be made subject to
disclosure restrictions that are at least as restrictive as the provisions set
forth in this Paragraph 50.

51. INTERPRETATION. Neither party hereto nor their respective attorneys shall be
deemed the drafter of this Lease for purposes of interpreting or construing any
of the provisions of this Lease in any judicial proceeding which may hereafter
arise between the parties or their respective assigns or successors-in-interest.
No prior drafts of this Lease shall be used in interpreting or construing this
Lease. This Lease shall be interpreted in accordance with the fair meaning
thereof, and not strictly for or against any party hereto. Lessee acknowledges
that it has read this Lease in its entirety and has had the opportunity to
freely negotiate any or all of the terms hereof before executing the same. This
Lease shall, unless otherwise specified herein, be subject to the following
rules of interpretation: (a) the singular includes the plural and the plural the
singular; (b) words importing any gender include the other genders;
(c) references to persons or entities include their permitted successors and
assigns; (d) words and terms which include a number of constituent parts, things
or elements, shall be construed as referring separately to each constituent
part, thing or element thereof, as well as to all of such constituent parts,
things or elements as a whole; (e) references to statutes are to be construed as
including all rules and regulations adopted pursuant to the statute referred to
and all statutory provisions consolidating, amending or replacing the statute
referred to; (f) references to Leases and other contractual instruments shall be
deemed to include all subsequent amendments thereto or changes therein entered
into in accordance with their respective terms; (g) the words “approve” or
“consent” or “agree” or derivations of said words or words of similar import
mean, unless otherwise expressly provided herein or therein, the prior approval,
consent, or agreement in writing of the person holding the right to approve,
consent or agree with respect to the matter in question, and the

 

-52-



--------------------------------------------------------------------------------

words “require” or “judgment” or “satisfy” or derivations of said words or words
of similar import mean the requirement, judgment or satisfaction of the person
who may make a requirement or exercise judgment or who must be satisfied, which
approval, consent, agreement, requirement, judgment or satisfaction shall,
unless otherwise expressly provided herein or therein, be in the reasonable
discretion of the person holding the right to approve, consent or agree or who
may make a requirement or judgment or who must be satisfied; (h) the words
“include” or “including” or words of similar import shall be deemed to be
followed by the words “without limitation”; (i) the words “hereto” or “hereby”
or “herein” or “hereof” or “hereunder,” or words of similar import, refer to
this Lease in its entirety; (j) references to sections, articles, paragraphs or
clauses are to the sections, articles, paragraphs or clauses of this Lease; and
(k) numberings and headings of sections, articles, paragraphs and clauses are
inserted as a matter of convenience only and shall not affect the construction
of this Lease.

52. ACQUISITION OF ADJACENT PARCEL. Provided this Lease is then in full force
and effect and no event of Default by Lessee is in existence either on the date
of delivery of Lessee’s Land Notice (as hereinafter defined) or, unless waived
in writing by Lessor for the purpose of the Right of First Offer for Build to
Suit (as hereinafter defined), thereafter, and provided further that, as
demonstrated by current financial statements furnished by Lessee to Lessor,
there has been no material adverse change in the financial condition of Lessee
since the Commencement Date, if Lessor enters into a purchase and sale agreement
to acquire or acquires the adjacent 8.12 acres of land as shown on Exhibit C
attached hereto, as vacant developable land (as distinct from land containing
facilities or buildings constructed thereon) (“Adjacent Developable Land”),
Lessor will offer Lessee the opportunity to negotiate a build to suit lease with
Lessor for construction of a building solely for use by Lessee on such tract
(“Right of First Offer for Build to Suit”). The rights granted to Lessee in this
Paragraph 55 are personal to Lessee and may not be assigned or transferred by
Lessee to a third party. The Right of First Offer for Build to Suit is
exercisable at the following times and upon the following conditions:

(a). If, at any time during the Term, Lessor enters into a purchase and sale
agreement to acquire or acquires the Adjacent Developable Land as vacant
developable land, Lessor shall provide written notice thereof to Lessee
(“Lessor’s Land Notice”) and shall include in Lessor’s Land Notice an offer to
Lessee to lease the Adjacent Developable Land pursuant to a build to suit lease
generally upon the terms and conditions stated in Lessor’s Land Notice and such
other terms and conditions as may be agreed upon in the New Lease (as
hereinafter defined). Lessee shall have a period of seven (7) days after the
date of delivery of Lessor’s Land Notice to notify Lessor (“Lessee’s Land
Notice”) whether Lessee elects to exercise the right granted hereby to lease the
Adjacent Developable Land pursuant to a build to suit. If Lessee elects not to
give or fails to give Lessee’s Land Notice to Lessor within the required seven
(7) day period, Lessee shall be deemed to have forever waived its right to lease
the Adjacent Developable Land pursuant to this Paragraph.

(b). If Lessee fails or elects not to exercise the right to lease the Adjacent
Developable Land, Lessor shall have the right to lease or sell all or any
portion of said Adjacent Developable Land to any prospective lessee or buyer on
such terms and provisions as may be acceptable to Lessor, and Lessee shall have
no further Right of First Offer for Build to Suit.

 

-53-



--------------------------------------------------------------------------------

(c). If Lessor and Lessee have not entered into a built to suit lease agreement
(“New Lease”) for the Adjacent Developable Land consistent with the terms set
forth in Lessor’s Land Notice and with other terms and conditions acceptable to
each of them in their respective sole discretion, within fifteen (15) days
following Lessor’s receipt of the Lessee’s Land Notice, Lessee shall be deemed
to have irrevocably and forever waived Lessee’s right to lease the Adjacent
Developable Land pursuant to the provisions of this Paragraph 55 in which case
(i) Lessee shall have no further rights under this Paragraph 55, and (ii) Lessor
shall have the right to lease or sell the Adjacent Developable Land to any third
party on any terms and conditions acceptable to Lessor or, if Lessor so elects,
not acquire the Adjacent Developable Land.

(d). If, for any reason (even if Lessor has delivered a Lessor’s Land Notice and
the Parties have negotiated the New Lease), Lessor does not acquire the Adjacent
Developable Land, Lessor has no liability to Lessee and the provisions of this
Paragraph 55 and the New Lease shall have no force or effect.

53. State or Local Law Provisions. The State/Local Law Provisions, if any,
attached hereto as Exhibit “D” are modifications to the terms of this Lease and,
if conflicting, such State/Local Law Provisions shall control in the event of
any conflict with the other provisions of this Lease or any exhibits hereto.

54. Entire Agreement. This Lease, including the Background and Exhibits attached
hereto, constitutes the entire agreement between Lessor and Lessee pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements, understandings, letters of intent, negotiations and discussions,
whether oral or written, of the Parties, and there are no warranties,
representations or other agreements, express or implied, made to either Party by
the other Party in connection with the subject matter hereof except as
specifically set forth herein.

 

-54-



--------------------------------------------------------------------------------

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

[The remainder of this page has intentionally been left blank. Signature pages
follow.]

 

-55-



--------------------------------------------------------------------------------

LESSOR:

DIGITAL CENTREPORT, L.P.,

a Texas limited partnership

By:

 

DRT CENTREPORT, LLC, a

Delaware limited liability company,

Its general partner

 

By:

 

NATIONAL SAFE HARBOR

EXCHANGES, a California

corporation, Its sole member

   

By:

 

/s/ Lori Church

   

Its:

 

Vice President

 

-56-



--------------------------------------------------------------------------------

LESSEE:

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation

By:

 

/s/ Howard Shartel

Name:

 

Howard Shartel

Its:

 

VP- Procurement and Property

 

-57-



--------------------------------------------------------------------------------

EXHIBIT A-1

Being a 11.47 acre tract of land situated in the James J. Goodman Survey,
Abstract No. 583, Tarrant County, Texas and being all of Lot 1, Block 314A, Area
3, Section 4, Centreport, an addition to the City of Fort Worth, Texas as
recorded in Cabinet A, Slide 11171, Plat Records Tarrant County, Texas, and
being more particularly described as follows:

BEGINNING at a 1/2” iron rod found for comer at the intersection of the east
right-of way line of Cambridge Road (a 60 foot right-of way) and the southerly
right-of-way line of Kingsport Road (a 60 foot right-of way), for the POINT OF
BEGINNING;

THENCE South 89 deg. 48 min. 20 sec. East, following along said south
right-of-way line a distance of 50.08 feet to a 1/2” iron rod found for corner,
said point being, the beginning of a tangent curve to the right having a radius
of 482.58 feet, a delta angle of 49 deg. 05 min. 33 sec., and a long chord which
bears South 65 deg. 15 min. 33 sec. East, 400.95 feet;

THENCE southeasterly, along said curve to the right, and said south right-of
line, an arc distance of 413.49 feet to a 1/2” iron rod found for corner;

THENCE South 40 deg. 42 min. 47 sec. East, continuing along said south
right-of-way line, a distance of 383.51 feet to a 1/2” iron rod found for
corner;

THENCE South 49 deg. 17 min. 14 sec. West, leaving said south right-of-way line,
a distance of 766.84 feet to a l/2” iron rod found for corner, said point being
in the north right-of-way line of F.A.A. Boulevard (a 92 foot right-of-way);

THENCE North 40 deg. 42 min. 47 sec. West, following along said north
right-of-way line, a distance of 370.13 feet to a 1/2” iron rod found for
corner, said point being, the beginning of a tangent curve to the left having a
radius of 2246.22 feet, a delta angle of 4 deg. 55 min. 59 sec., and a long
chord which bears North 43 deg. 10 min. 46 sec. West, 193.33 feet;

THENCE northwesterly along said curve to the left and said north right-of way
line, an arc distance of 193.39 feet to a 1/2” iron rod found for corner, said
point being the beginning of a tangent curve to the right having a radius of
20.00 feet, a delta angle of 88 deg. 44 min. 08 sec., and a long chord which
bears North 01 deg. 16 min. 41 sec. West, 27.97 feet;

THENCE northwesterly, leaving said north right-of way line, following along said
curve to the right, an arc distance of 30.97 feet to a 1/2” iron rod found for
corner, said point being in the easterly right-of-way line of said Cambridge
Road;

THENCE North 43 deg. 05 min. 23 sec. East, following along the easterly
right-of-way line of said Cambridge Road, a distance of 187.76 feet to a 1/2”
iron rod found for corner, said point being the beginning of a tangent curve to
the left having a radius of 530.06 feet, a delta angle of 42 deg. 03 min. 41
sec., and a long chord which bears North 22 deg. 03 min. 33 sec. East, 380.44
feet;

 

A-1-1



--------------------------------------------------------------------------------

THENCE northeasterly along said curve to the left and the easterly right-of-way
line of said Cambridge Road, an arc distance of 389.12 feet to a 1/2” iron rod
found for corner, said point being the beginning of a tangent curve to the
right, having a radius of 20.00 feet, a delta angle of 89 deg. 09 min. 58 sec.,
and a long chord which bears North 45 deg. 36 min. 41 sec. East, 28.08 feet;

THENCE northeasterly along said curve to the right, leaving said east
right-of-way line, an arc distance of 31.12 feet to a 1/2” iron rod found for
corner, to the POINT OF BEGINNING and CONTAINING 499,307 square feet, 11.47
acres of land, more or less.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

LOGO [g87848img_001.jpg]

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

THIS WORK LETTER dated                 ,             (this “Work Letter”) is
made and entered into by and between                     , a
                    (“Lessor”), and                     , a                     
corporation (“Tenant”), and is attached to and made a part of the Lease dated
                ,             (the “Lease”), by and between Lessor and Tenant.
Any initially capitalized terms used but not defined herein shall have the
meanings given them in the Lease.

General Requirements.

Lessee’s Authorized Representative. Lessee designates                         
and                         (either such individual acting alone, “Lessee’s
Representative”) as the only persons authorized to act for Lessee pursuant to
this Work Letter. Lessor shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Lessee in connection with this Work Letter unless such Communication
is in writing from Lessee’s Representative. Lessee may change either Lessee’s
Representative at any time upon not less than 5 business days advance written
notice to Lessor. Neither Lessee nor Lessee’s Representative shall be authorized
to direct Lessor’s contractors in the performance of Lessor’s Work (as
hereinafter defined).

Lessor’s Authorized Representative. Lessor designates                         
and                     (either such individual acting alone, “Lessor’s
Representative”) as the only persons authorized to act for Lessor pursuant to
this Work Letter. Lessee shall not be obligated to respond to or act upon any
request, approval, inquiry or other Communication from or on behalf of Lessor in
connection with this Work Letter unless such Communication is in writing from
Lessor’s Representative. Lessor may change either Lessor’s Representative at any
time upon not less than 5 business days advance written notice to Lessee.
Lessor’s Representative shall be the sole persons authorized to direct Lessor’s
contractors in the performance of Lessor’s Work.

Architects, Consultants and Contractors. Lessor and Lessee hereby acknowledge
and agree that: the architect (the “TI Architect”) and general contractor and
any subcontractors for the Tenant Improvements shall be selected by Lessee,
subject to Lessor’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.

Tenant Improvements.

Tenant Improvements Defined. As used herein, “Tenant Improvements” shall mean
all improvements to Building 2 of a fixed and permanent nature as shown on the
TI Construction Drawings, as defined in Paragraph2(c) below. Lessor shall not
have any obligation whatsoever with respect to the finishing of the Building 2
for Lessee’s use and occupancy.

Lessee’s Space Plans. Lessee shall deliver to Lessor and the TI Architect
schematic drawings and outline specifications (the “TI Design Drawings”)
detailing Lessee’s requirements for the Tenant Improvements. Lessor shall
deliver to Lessee the written objections, questions or

 

B-1



--------------------------------------------------------------------------------

comments of Lessor and the TI Architect with regard to the TI Design Drawings.
Lessee shall cause the TI Design Drawings to be revised to address such written
comments and shall resubmit said drawings to Lessor. Such process shall continue
until Lessor has approved the TI Design Drawings.

Working Drawings. Lessee shall cause the TI Architect to prepare and deliver to
Lessor for review and comment construction plans, specifications and drawings
for the Tenant Improvements (“TI Construction Drawings”), which TI Construction
Drawings shall be prepared substantially in accordance with the TI Design
Drawings. Lessee shall be solely responsible for ensuring that the TI
Construction Drawings reflect Lessee’s requirements for the Tenant Improvements.
Lessor shall deliver its written comments on the TI Construction Drawings to
Lessee; provided, however, that Lessor may not disapprove any matter that is
consistent with the TI Design Drawings without submitting a Change Request.
Lessee and the TI Architect shall consider all such comments in good faith and
shall notify Lessor how Lessee proposes to respond to such comments, but
Lessor’s review rights pursuant to the foregoing sentence shall not delay the
design or construction schedule for the Tenant Improvements. Any disputes in
connection with such comments shall be resolved in accordance with Paragraph
2(d) hereof. Provided that the design reflected in the TI Construction Drawings
is consistent with the TI Design Drawings, Lessor shall approve the TI
Construction Drawings submitted by Lessee, unless Lessee submits a Change
Request. Once approved by Lessor, subject to the provisions of Paragraph 4
below, Lessee shall not materially modify the TI Construction Drawings except as
may be reasonably required in connection with the issuance of the TI Permit (as
defined in Paragraph 3 (b) below).

Approval and Completion. Upon any dispute regarding the design of the Tenant
Improvements, which is not settled within 15 business days after notice of such
dispute is delivered by one party to the other, Lessor may make the final
decision regarding the design of the Tenant Improvements. Any changes to the TI
Construction Drawings shall be processed as provided in Paragraph4 hereof.

Performance of Lessee’s Work.

Definition of Lessee’s Work. As used herein, “Lessee’s Work” shall mean the work
of constructing the Tenant Improvements. Lessee acknowledges and agrees that the
Tenant Improvements and the Budget (as hereinafter defined) are subject to
Lessor’s written approval which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding anything to the contrary contained herein or in the
Lease, if Lessor does not provide any of the funding for the Tenant
Improvements, Lessor shall be entitled to receive a copy of the Budget but
Lessor shall not have the right to approve the Budget.

Commencement and Permitting. Lessee shall commence construction of the Tenant
Improvements upon obtaining a building permit (the “TI Permit”) authorizing the
construction of the Tenant Improvements consistent with the TI Construction
Drawings approved by Lessee. Lessee shall assist Lessor in obtaining the TI
Permit. If any governmental authority having jurisdiction over the construction
of Lessee’s Work or any portion thereof shall impose terms or conditions upon
the construction thereof that: (ii) increase the cost of constructing Lessee’s
Work, or (iii) will materially delay the construction of Lessee’s Work, Lessor
and Lessee shall

 

B-2



--------------------------------------------------------------------------------

reasonably and in good faith seek means by which to mitigate or eliminate any
such adverse terms and conditions.

Completion of Lessor’s Work. Lessee shall substantially complete or cause to be
substantially completed Lessor’s Work in a good and workmanlike manner, in
accordance with the TI Permit subject, in each case, to Minor Variations and
normal “punch list” items of a non-material nature that do not interfere with
the use of Building 2 (“Substantial Completion” or “Substantially Complete”).
Upon Substantial Completion of Lessee’s Work, Lessee shall require the TI
Architect and the general contractor to execute and deliver, for the benefit of
Lessee and Lessor, a Certificate of Substantial Completion in the form of the
American Institute of Architects (“AIA”) document G704. For purposes of this
Work Letter, “Minor Variations” shall mean any modifications reasonably
required: (i) to comply with all applicable legal requirements and/or to obtain
or to comply with any required permit (including the TI Permit); (ii) to comply
with any request by Lessee for modifications to Lessee’s Work; (iii) to comport
with good design, engineering, and construction practices that are not material;
or (iv) to make reasonable adjustments for field deviations or conditions
encountered during the construction of Lessee’s Work.

Selection of Materials. Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Lessor and Lessee, the
option will be selected at Lessee’s sole and absolute subjective discretion. As
to all building materials and equipment that Lessee is obligated to supply under
this Work Letter, Lessee shall select the manufacturer thereof in its sole and
absolute subjective discretion.

Lessee and Lessor shall be entitled to receive the benefit of all construction
warranties and manufacturer’s equipment warranties relating to equipment
installed in the Premises.

Changes. Any changes requested by Lessee to the Tenant Improvements after the
delivery and approval by Lessor of the TI Design Drawings shall be requested and
instituted in accordance with the provisions of this Paragraph 4 and shall be
subject to the written approval of Lessor and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

Lessee’s Request For Changes. If Lessee shall request changes to the Tenant
Improvements (“Changes”), Lessee shall request such Changes by notifying Lessor
in writing in substantially the same form as the AIA standard change order form
(a “Change Request”), which Change Request shall detail the nature and extent of
any such Change. Such Change Request must be signed by Lessee’s Representative.
Lessor shall not unreasonably withhold, delay or condition its consent to such
change provided, however, Lessor may reject such change if the net effect of
such change would increase the Budget for the Tenant Improvements.

Costs.

Budget For Tenant Improvements. Before the commencement of construction of the
Tenant Improvements, Lessor shall obtain a detailed breakdown by trade of the
costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”). The Budget shall be
based upon the TI Construction Drawings approved by

 

B-3



--------------------------------------------------------------------------------

Lessee and shall include a payment to Lessor of administrative rent
(“Administrative Rent”) equal to [***] of the TI Costs (as hereinafter defined)
for monitoring and inspecting the construction of the Tenant Improvements and
Changes.

Costs Includable in TI Costs. All of the costs in connection with the Tenant
Improvements including, without limitation, design, permits and construction
costs in connection with the construction of the Tenant Improvements, including,
without limitation, the cost of electrical power and other utilities used in
connection with the construction of the Tenant Improvements, the cost of
preparing the TI Design Drawings and the TI Construction Drawings, all costs set
forth in the Budget, including Lessor’s Administrative Rent, Lessor’s
out-of-pocket expenses, costs resulting from Lessee Delays and the cost of
Changes are collectively referred to as the “TI Costs”.

Lessee Responsibility. Lessee acknowledges and agrees that Lessee shall repay to
Lessor the full amount of the TI Costs as provided for in Paragraph 7.5 of the
Lease as Building 2 Additional Annual Rent if and only to the extent Lessor
provides the financing for such Tenant’s Improvements. Lessee further
acknowledges and agrees that Lessor shall have no obligation to bear any portion
of the cost of any of the Tenant Improvements unless the same shall be repaid to
Lessor as provided for in Paragraph 7.5 of the Lease as Building 2 Additional
Annual Rent.

Payment for TI Costs. If Lessor is providing financing for the Tenant
Improvements, during the course of design and construction of the Tenant
Improvements, Lessor shall pay TI Costs once a month against a draw request in
Lessor’s standard form, containing such certifications, lien waivers (including
a conditional lien release for each progress payment and unconditional lien
releases for the prior month’s progress payments), inspection reports and other
matters as Lessor customarily obtains, to the extent of Lessor’s approval
thereof for payment, no later than 30 days following receipt of such draw
request. Upon completion of the Tenant Improvements (and prior to any final
disbursement), Lessee shall deliver to Lessor: (i) sworn statements setting
forth the names of all contractors and first tier subcontractors who did the
work and final, unconditional lien waivers from all such contractors and first
tier subcontractors; (ii) as-built plans (one copy in print format and two
copies in electronic CAD format) for such Tenant Improvements; (iii) a
certification of substantial completion in Form AIA G704, (iv) a certificate of
occupancy for Building 2, and (v) copies of all operation and maintenance
manuals and warranties affecting Building 2.

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

B-4



--------------------------------------------------------------------------------

Miscellaneous.

Consents. Whenever consent or approval of either party is required under this
Work Letter, that party shall not unreasonably withhold, condition or delay such
consent or approval, unless expressly set forth herein to the contrary.

Modification. No modification, waiver or amendment of this Work Letter or of any
of its conditions or provisions shall be binding upon Lessor or Lessee unless in
writing signed by Lessor and Lessee.

 

B-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Work Letter to be
effective on the date first above written.

 

LESSEE:

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation

By:

    

Name:

    

Its:

    

 

LESSOR:

DIGITAL CENTREPORT, L.P.,

a Texas limited partnership

By:

 

DRT CENTREPORT, LLC, a

Delaware limited liability company,

Its general partner

 

By:

 

NATIONAL SAFE HARBOR EXCHANGES,

a California corporation, Its sole member

   

By:

        

Its:

    

 

B-6



--------------------------------------------------------------------------------

EXHIBIT C

LEGAL DESCRIPTION

Being a 8.12 acre tract of land situated in the James J Goodman Survey, Abstract
No. 583, Tarrant County, Texas and being a portion of that certain parcel
conveyed to Centerport Ventures. Inc., Centreport Properties, Inc. by the Plat
recorded in Cabinet A, Slide 11171, Plat Records, Tarrant County, Texas, and
being more particularly described as follows:

BEGINNING at a point, at the northeast corner of Lot 1, Block 314A, Area 3,
Section 4, Centreport Addition, as recorded in Cabinet A, Slide 11171, Plat
Records, Tarrant County, Texas, and the southerly right-of-way line of Kingsport
Road (a 60 foot R.O.W.) for the POINT OF BEGINNING;

THENCE South 40°42’47” East, along the said southerly right-of-way line, a
distance of 438.97 feet to a point for the beginning of a non-tangent curve to
the right having a radius of 20.00 feet and a central angle of 86°13’49”, and a
long chord which bears South 02°23’46” West, 27.34 feet;

THENCE along said curve to the right an arc distance of 30.10 feet to a point,
in the westerly right-of-way line of Diplomacy Road (60 foot R.O.W.), for the
beginning of a curve to the right having a radius of 1405.00 feet and a central
angle of 3°46’55” and a long chord which bears south 47°33’50” West, 92.72 feet;

THENCE along said curve to the right an arc distance of 92.74 feet to a point;

THENCE South 49°15’48” West, continuing along said westerly right-of-way a
distance of 635.47 feet to a point, for the beginning of a curve to the right
having a radius of 20.00 feet and a central angle of 90°00’57” and a long chord
which bears North 85°43’15” West, 28.29 feet;

THENCE along said curve to the right an arc distance of 31.42 feet to a point,
in the northerly right-of-way line of F.A.A. Boulevard (a 92 foot R.O.W.);

THENCE North 40°42’47” West, along said northerly right-of-way line a distance
of 441.98 feet to a point, at the southeasterly corner of said Lot 1, Block
314A, Area 3, Section 4, Centreport Addition;

THENCE North 49°17’14” East, along the said easterly line, a distance of 766.84
feet to a point for the POINT OF BEGINNING and CONTAINING 353,847 square feet,
8.12 acres of land more or less.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

State/Local Law Provisions

(1) Computation Methods. Lessor and Lessee are knowledgeable and experienced in
commercial transactions and agree that the provisions of this Lease for
determining charges, amounts and additional rent payable by Lessee are
commercially reasonable and valid even though such methods may not state a
precise mathematical formula for determining such charges. ACCORDINGLY, LESSEE
VOLUNTARILY AND KNOWINGLY WAIVES ALL RIGHTS AND BENEFITS OF LESSEE UNDER SECTION
93.012 OF THE TEXAS PROPERTY CODE, AS SUCH SECTION NOW EXISTS OR AS MAY BE
HEREAFTER AMENDED OR SUCCEEDED.

(2) DTPA Waiver. LESSEE AGREES THAT LESSEE IS WAIVING LESSEE’S RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICESCONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ. TEXAS
BUSINESS & COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. THIS WAIVER IS MADE AFTER CONSULTATION WITH AN ATTORNEY OF LESSEE’S
OWN SELECTION AND LESSEE VOLUNTARILY CONSENTS TO THIS WAIVER. Lessee hereby
represents and warrants to Lessor that (i) Lessee is not in a significantly
disparate bargaining position in relation to Lessor, (ii) Lessee is represented
by legal counsel of Lessee’s own choice and designation in connection with this
Lease, and (iii) Lessee is leasing the Premises for business and commercial
purposes and not for use as a residence.

(3) Waiver of Lien. LESSEE HEREBY WAIVES ANY STATUTORY RIGHTS OTHERWISE
APPLICABLE UNDER SECTION 91.004(b) OF THE TEXAS PROPERTY CODE, AS SUCH SECTION
NOW EXISTS OR AS SAME MAY BE HEREAFTER AMENDED OR SUCCEEDED; PROVIDED, HOWEVER,
SUCH WAIVER SHALL NOT BE NOR SHALL IT BE DEEMED TO CONSTRUED TO MEAN THAT LESSEE
HAS WAIVED IT RIGHT TO SEEK DAMAGES FROM LESSOR AND TO RECOVER SUCH DAMAGES BY
LEVYING EXECUTION AGAINST LANDLORD’S INTEREST IN THE PREMISES AND/OR RENTS
THEREFROM AFTER LESSEE HAS REDUCED ANY SUCH CLAIM FOR DAMAGES TO JUDGMENT.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Critical Fixtures

[***]

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Excluded Equipment

[***]

--------------------------------------------------------------------------------

[***] The asterisks denote that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

EXCLUDED INTANGIBLE PROPERTY

 

  •   Such items used solely for the conduct of Seller’s business, such as (but
not limited to) trademarks, trade names and copyrights, and excluding any of the
Intangible Property which is not transferable;

 

  •   Any Intangible Property not used in the operation of the building as a
Data Center;

 

  •   Any Intangible Property relative to any Excluded Equipment; and

 

  •   Any intellectual property including patents, copyrights, trademarks, trade
names and licenses, including, without limitation, rights to use software
related to any of the foregoing, of Seller.

 

G-1